UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value December 31, 2011 Class IA: $6.88 Class IB: $6.87 Total return at net asset value Citigroup Barclays Non-U.S. JPMorgan Capital U.S. World Developed Class IA Class IB Aggregate Government High Yield (as of 12/31/11) shares* shares† Bond Index Bond Index Index‡ 1 year –3.17% –3.43% 7.84% 5.17% 6.59% 5 years 21.83 21.93 37.01 41.75 46.10 Annualized 4.03 4.05 6.50 7.23 7.88 10 years 87.73 85.42 75.35 123.15 141.94 Annualized 6.50 6.37 5.78 8.36 9.24 Life 166.98 159.87 199.23 201.45 — Annualized 5.51 5.36 6.17 6.20 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P-1 26.7% Aaa 22.2% Aa 0.6% A 0.6% Baa 6.8% Ba 10.6% B 21.2% Caa and below 21.8% Not rated –10.5% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Cash and net other assets represents the market value weights of cash, derivatives, short-term securities and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of net assets as of 12/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Diversified Income Fund 1 Report from your fund’s manager What was the investment environment like during the 12 months ended December 31, 2011, and how did the fund perform in this context? The year was characterized by two very different investment environments. During the opening four months, so-called “risk assets,” such as stocks, corporate bonds, and emerging-market debt, posted solid gains. This rally was spurred in part by the Federal Reserve’s [the Fed’s] second round of quantitative easing and more encouraging economic data. Investors had anticipated this move, and Treasury rates jumped higher as investors reallocated to other asset classes. By early summer, however, this upward trend stalled as investors dealt with a series of unsettling events — uneven economic data in the United States, the mounting sovereign debt crisis in the eurozone, political turmoil surrounding the U.S. federal debt ceiling, and the downgrading of long-term Treasury debt by Standard & Poor’s [S&P]. These events helped precipitate a signifi-cant sell-off of risk assets in the third quarter of 2011. In the fourth quarter, however, non-Treasury sectors performed better and helped to modestly offset some of the ground previously lost. For the year as a whole, Putnam VT Diversified Income Fund’s class IA shares at net asset value posted a modest loss. Despite S&P’s downgrade, Treasuries were one of the better-performing sectors during the period. How did that affect the fund’s performance? The fund had little direct investment in Treasury bonds and had a lower duration — which measures interest-rate exposure — than the benchmark throughout the period, and these factors detracted from the fund’s relative performance, particularly during the summer months. We continue to have less interest-rate risk than the benchmark given the near historic low levels of Treasury yields. What detracted from the fund’s performance relative to its benchmark? The fund’s positions in spread sectors — sectors of the bond market that offer a yield advantage over Treasuries — produced flat to modestly negative returns over the period due mainly to the severity of the third-quarter downturn. From a sector standpoint, our overweight position in high-yield bonds detracted from relative returns. Our allocation to non-agency residential mortgage-backed securities [RMBS] and interest-only collateralized mortgage obligations [CMO IOs] also detracted. Although the fundamentals underpinning the RMBS market were fairly stable over the period, investors lost their appetite for mortgage credit risk in the third quarter, and the sector sold off. CMO IOs were negatively affected by three main factors: falling interest rates; discussion of government intervention in advance of modifications to the Home Affordable Refinance Program allowing certain “underwater” borrowers to refinance their loans at market rates; and general aversion to risk due to the sovereign debt crisis in Europe. I should note that in implementing our CMO IO strategy, we used interest-rate swaps and options to hedge the fund’s duration — or sensitivity to interest-rate changes — to isolate the prepayment risks associated with these securities, which we believed offered attractive return potential. All three of these sectors — high-yield bonds, RMBS, and CMO IOs — remain significant allocations for the fund, and we believe that fundamentally they remain quite attractive. How is the fund positioned in international markets? With the ongoing turmoil in Europe, we continue to have minimal exposure to eurozone sovereign debt and maintain an underweight position in the euro. While we believe that the long-term fundamental outlook for emerging markets remains attractive, we continue to be highly selective in our positioning within emerging-market debt and currencies, and currently are maintaining a defensive stance. What is your outlook? We believe the U.S. economy will maintain a positive growth trajectory over the near term. In our view, the prospects are good for already-lean corporations to surprise on the upside. Despite the macroeconomic challenges facing U.S. markets, including stubbornly high unemployment, a stalled housing market, and below-average GDP growth, we believe the fundamentals across a range of fixed-income sectors remain attractive. Investors’ reluctance to take on risk seems to have led to compelling valuations in non-Treasury sectors, and we intend to tactically allocate to those areas we find undervalued. For longer-term shareholders, we believe our strategy of active management should prove prudent as investors regain an appetite for risk and the extreme volatility of recent months subsides. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT Div ersified Income Fund Your fund’s managers Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael Atkin, Kevin Murphy, Michael Salm, Paul Scanlon, and Raman Srivastava. Mr. Srivastava joined the fund in January 2012. A CFA charter-holder, he joined Putnam in 1999 and has been in the investment industry since 1997. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.77 $4.99 $3.92 $5.19 Ending value (after expenses) $943.80 $942.40 $1,021.32 $1,020.06 Annualized expense ratio† 0.77% 1.02% 0.77% 1.02% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Div ersified Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Diversified Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Diversified Income Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 15, 2012 Putnam VT Div ersified Income Fund 5 The fund’s portfolio 12/31/11 CORPORATE BONDS AND NOTES (33.4%)* Principal amount Value Basic materials (2.4%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $306,000 $266,985 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 242,000 231,715 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 360,000 382,500 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 250,000 258,125 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.546s, 2013 (Netherlands) 100,000 93,000 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 80,000 75,400 Exopack Holding Corp. 144A sr. notes 10s, 2018 200,000 200,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 368,000 369,840 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 389,000 392,890 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 247,000 236,625 Grohe Holding GmbH 144A company guaranty sr. notes FRN 5.426s, 2017 (Germany) EUR 418,000 478,030 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $277,000 228,525 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 206,250 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 410,220 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 160,000 203,812 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $175,000 177,625 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 326,000 314,191 Lyondell Chemical Co. company guaranty sr. notes 8s, 2017 $197,000 215,223 Lyondell Chemical Co. company guaranty notes 11s, 2018 608,901 665,224 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 285,000 295,688 Momentive Performance Materials, Inc. notes 9s, 2021 412,000 313,120 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) † 78,000 57,623 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 85,000 84,575 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 295,000 316,388 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 306,000 303,705 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 483,000 661,868 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $125,000 133,125 Pregis Corp. company guaranty notes FRN 6.572s, 2013 EUR 50,000 62,804 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Basic materials cont. Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $150,000 $143,250 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 65,221 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.712s, 2015 (Germany) EUR 182,000 228,487 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $132,000 132,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 202,000 220,685 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 418,000 453,530 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 111,000 115,579 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 253,000 263,753 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 175,000 201,250 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 (Canada) 140,000 124,600 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 255,000 255,000 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 292,000 294,920 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 120,000 73,200 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 343,000 349,860 Capital goods (1.8%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 277,000 283,925 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 135,000 143,438 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 143,000 141,570 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 45,000 44,550 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 104,000 112,840 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 105,964 106,484 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 241,619 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $398,000 434,815 Berry Plastics Corp. company guaranty notes FRN 4.421s, 2014 260,000 244,400 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 131,000 131,655 Berry Plastics Corp. notes 9 3/4s, 2021 33,000 32,918 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 208,000 213,200 Crown Americas, LLC/Crown Americas Capital Corp. III company guaranty sr. unsec. notes 6 1/4s, 2021 195,000 203,775 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 78,406 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $555,000 568,875 6 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Capital goods cont. Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) $469,000 $582,903 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 33,000 35,846 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 335,000 322,438 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 160,425 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 210,000 245,469 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 324,000 440,312 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 8 3/4s, 2016 EUR 467,000 619,858 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $185,000 188,238 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 110,000 104,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 104,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 97,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 428,000 432,280 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 200,000 212,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 199,875 Terex Corp. sr. unsec. sub. notes 8s, 2017 81,000 79,380 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 428,000 442,980 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 162,000 174,555 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 390,000 419,250 Communication services (4.1%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 100,000 103,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 150,000 166,125 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 70,785 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 352,000 375,320 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 162,000 164,430 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 138,000 143,520 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 206,000 218,360 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 112,000 112,420 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 360,000 334,350 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 850,000 813,875 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Communication services cont. Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 $326,000 $285,250 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 500,000 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 660,000 681,450 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 97,200 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 443,000 445,215 Equinix, Inc. sr. unsec. notes 7s, 2021 175,000 185,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 250,000 255,625 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 787,000 796,838 Hughes Satellite Systems Corp. 144A sr. notes 6 1/2s, 2019 277,000 288,773 Hughes Satellite Systems Corp. 144A sr. unsec. notes 7 5/8s, 2021 337,000 353,850 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 500,000 522,500 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 288,000 291,240 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 1,399,937 1,350,939 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 349,000 337,658 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 180,000 173,700 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 229,388 Kabel Deutschland GmbH 144A sr. sec. bonds 6 1/2s, 2018 (Germany) EUR 140,000 186,921 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $169,000 176,394 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 342,000 349,695 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 50,000 49,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 75,349 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 553,000 561,295 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 131,000 119,865 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 567,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 85,000 84,150 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 364,000 393,120 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 215,000 236,500 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 294,449 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $140,000 140,529 Putnam VT Diversified Income Fund 7 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Communication services cont. Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 $250,000 $250,944 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 60,578 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 161,998 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 120,000 130,500 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 220,000 237,050 Sprint Capital Corp. company guaranty 8 3/4s, 2032 42,000 33,968 Sprint Capital Corp. company guaranty 6 7/8s, 2028 57,000 40,684 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,305,000 1,169,606 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 174,000 144,420 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 215,000 225,481 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 127,468 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 133,985 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 533,951 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 276,000 369,173 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 421,000 553,200 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 50,000 83,099 Wind Acquisition Finance SA 144A company guaranty sr. sec. bonds 7 3/8s, 2018 (Luxembourg) EUR 445,000 489,953 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $80,000 85,700 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 392,948 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 149,000 152,725 Conglomerates (—%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 160,000 176,000 Consumer cyclicals (5.9%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 34,300 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 41,500 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 566,000 478,270 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 300,000 261,750 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 240,000 228,000 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 168,863 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 314,000 319,495 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 97,000 99,910 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Consumer cyclicals cont. Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 $360,000 $378,000 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 98,000 73,255 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 64,838 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 400,000 256,500 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 70,000 62,300 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 150,500 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 274,125 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 105,000 110,250 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 150,000 157,500 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 185,000 180,838 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 660,000 452,100 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 580,000 615,525 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 7.341s, 2015 (Netherlands) EUR 335,000 356,159 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $100,000 108,750 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 195,000 170,138 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 115,000 96,888 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 410,000 372,075 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 61,350 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 388,454 400,593 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 151,650 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 124,000 83,080 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 659,000 711,720 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 127,500 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 411,000 531,809 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $315,000 279,563 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 116,738 DISH DBS Corp. company guaranty 7 1/8s, 2016 50,000 53,875 DISH DBS Corp. company guaranty 6 5/8s, 2014 715,000 763,263 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 161,000 177,100 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 259,000 279,073 8 Putnam VT Di ersified Income Fund CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Consumer cyclicals cont. FelCor Lodging LP company guaranty sr. notes 10s, 2014 R $189,000 $206,955 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 405,000 388,800 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 520,000 521,348 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 280,000 264,600 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 130,000 144,706 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 241,000 244,615 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 230,000 250,125 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 250,000 256,875 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 583,000 638,385 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 210,000 196,350 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 434,625 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 389,000 481,115 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $585,000 620,100 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 63,014 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $120,000 134,400 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 735,893 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 75,000 78,000 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 210,000 222,600 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 624,000 629,711 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $270,000 301,375 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 320,000 14,400 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 70,000 68,600 MGM Resorts International company guaranty sr. notes 9s, 2020 140,000 155,050 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 78,625 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 190,000 201,381 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 685,000 582,250 Navistar International Corp. sr. notes 8 1/4s, 2021 396,000 419,760 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 185,000 176,213 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 221,400 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 205,000 173,225 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 155,000 146,863 Owens Corning company guaranty sr. unsec. notes 9s, 2019 725,000 864,563 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Consumer cyclicals cont. Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 $60,000 $65,250 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 225,000 230,625 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 149,800 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 133,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 65,000 68,738 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 237,600 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 450,000 588,901 QVC Inc. 144A sr. notes 7 1/2s, 2019 $175,000 187,688 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 70,000 60,900 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 171,000 174,420 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 161,415 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 200,000 203,000 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 54,450 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 216,000 235,980 Sears Holdings Corp. company guaranty 6 5/8s, 2018 192,000 145,920 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 44,000 42,020 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 100,000 102,500 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 65,650 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 240,000 248,400 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 311,000 340,156 Travelport, LLC company guaranty 11 7/8s, 2016 176,000 51,040 Travelport, LLC company guaranty 9 7/8s, 2014 59,000 35,105 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 324,000 179,010 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 240,000 315,904 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $340,000 363,800 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,120 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 255,725 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 150,000 166,500 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 85,000 96,475 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 713,000 748,650 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 210,000 212,100 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 180,000 157,500 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 402,000 414,060 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Consumer staples (2.0%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 $752,724 Archibald Candy Corp. company guaranty sub. notes 10s, 2012 (In default) † F $77,746 2,488 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 165,000 170,775 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 430,000 433,225 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 278,720 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 64,000 62,720 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 137,353 130,829 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 164,000 124,640 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 274,688 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 354,000 384,975 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 164,913 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 171,800 Dole Food Co. 144A sr. notes 8s, 2016 123,000 128,228 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 567,000 560,867 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $225,000 234,000 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 200,000 209,056 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $8,000 8,040 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 99,275 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 285,655 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $825,000 771,375 Landry’s, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 100,000 105,250 Libbey Glass, Inc. sr. notes 10s, 2015 68,000 72,760 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 302,375 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 365,000 364,544 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 300,000 273,750 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 82,875 Roadhouse Financing, Inc. notes 10 3/4s, 2017 165,000 160,463 Service Corporation International sr. notes 7s, 2019 105,000 110,513 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 475,000 552,188 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 502,000 549,063 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 280,000 281,400 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 215,000 248,325 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 59,000 57,673 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Consumer staples cont. West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 $111,000 $112,110 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 265,000 263,013 Energy (6.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 200,000 193,500 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 212,000 205,640 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 181,482 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 397,000 449,522 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 227,000 263,123 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 425,000 434,563 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 270,000 275,400 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 424,000 426,120 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 90,000 59,175 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 474,000 478,740 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 210,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 526,000 544,410 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 675,000 772,875 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 182,000 Complete Production Services, Inc. company guaranty 8s, 2016 287,000 298,480 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 312,750 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 262,085 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $173,000 191,165 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 982,000 1,075,290 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 40,400 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 551,713 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 268,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 130,000 135,200 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 564,000 532,980 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 140,000 123,200 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 200,000 187,000 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 250,000 261,875 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 345,348 10 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Energy cont. Gazprom OAO Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) $690,000 $819,485 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 207,000 210,105 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 247,800 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 149,000 167,793 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 500,000 559,805 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 267,000 267,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 610,000 634,400 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 397,469 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 213,000 214,065 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 127,000 199,191 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $90,000 67,950 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 103,000 103,000 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 253,000 268,180 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 430,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 185,000 189,163 Milagro Oil & Gas company guaranty notes 10 1/2s, 2016 300,000 210,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 313,607 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 294,000 297,308 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 225,000 243,281 Peabody Energy Corp. company guaranty 7 3/8s, 2016 666,000 732,600 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 27,300 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 430,825 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 84,938 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 539,415 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 230,941 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 105,688 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 4,365,000 2,765,839 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 126,612 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 129,551 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Energy cont. Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) $400,000 $312,948 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,305,000 926,981 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 230,000 173,420 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 402,688 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,125,000 1,220,625 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 280,000 303,800 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 430,000 523,525 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 543,375 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 283,750 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 233,100 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 186,840 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 55,000 54,588 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 795,000 802,950 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 115,000 119,600 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 80,000 80,000 Williams Cos., Inc. (The) notes 7 3/4s, 2031 69,000 85,832 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 102,000 125,534 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 240,000 241,200 Financials (6.0%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 190,000 174,325 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 195,000 188,097 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 44,000 44,110 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 298,000 301,725 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 322,000 324,818 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 405,000 427,275 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 797,900 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.727s, 2014 31,000 26,933 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 261,000 232,290 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 318,000 177,306 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,330,000 1,303,363 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.257s, 2012 71,625 71,552 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 223,000 218,540 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Financials cont. CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $82,000 $84,050 CIT Group, Inc. 144A bonds 7s, 2017 1,452,000 1,450,185 CIT Group, Inc. 144A bonds 7s, 2016 490,000 489,388 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 275,000 284,625 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 80,000 84,400 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 230,000 227,700 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 162,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 336,000 218,400 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 233,000 144,460 HSBC Capital Funding LP bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 208,000 223,832 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 69,475 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 50,125 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 546,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 30,000 27,675 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 561,514 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 14,000,000 261,493 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $438,000 440,738 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 480,000 453,658 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 351,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,345,000 1,563,388 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 102,000 101,108 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 177,000 188,948 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 266,000 264,005 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 267,000 268,335 RBS Capital Trust III bank guaranty jr. unsec. sub. notes FRN 5.512s, perpetual maturity (United Kingdom) 300,000 157,500 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 300,000 160,547 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 390,000 421,200 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,341,944 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 208,000 211,851 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 248,400 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Financials cont. State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) $215,000 $211,139 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Cayman Islands) EUR 133,000 127,914 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 230,951 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 217,440 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.332s, 2014 45,000 41,063 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 260,000 264,981 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 600,000 582,000 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 392,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,746,000 3,830,285 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 3,040,000 2,979,200 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 1,665,000 1,702,363 Health care (1.6%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 189,140 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 198,763 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $140,000 151,200 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 225,000 228,375 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 343,101 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 124,283 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $614,000 547,995 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 65,000 66,788 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 200,000 204,750 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 221,000 235,918 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 291,000 290,273 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec. notes 7s, 2019 170,000 181,050 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 252,281 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 295,000 309,750 HCA, Inc. sr. notes 6 1/2s, 2020 903,000 934,605 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 260,000 265,850 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 505,000 440,613 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 205,000 213,200 12 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Health care cont. Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 $335,000 $321,600 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 175,770 175,331 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 224,138 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 137,100 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 296,000 332,260 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 255,000 259,463 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 39,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 99,750 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 39,950 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 9,000 5,625 Technology (1.3%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 342,000 351,405 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 42,000 37,800 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 218,000 196,200 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 106,000 102,820 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 179,000 138,725 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 393,000 306,540 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 160,000 152,800 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 156,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 102,838 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 456,000 396,720 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 705,052 672,443 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 117,000 97,110 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 105,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 65,000 61,100 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 53,168 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 501,000 546,090 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 458,700 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 165,075 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 406,000 442,540 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 256,000 272,320 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 480,000 497,400 CORPORATE BONDS AND NOTES (33.4%)* cont. Principal amount Value Technology cont. SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 $203,000 $208,583 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 257,000 271,135 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 693,389 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $277,000 285,310 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 380,000 399,950 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 168,000 71,400 Utilities and power (1.8%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 792,000 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 180,000 193,950 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 225,000 243,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 624,750 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 290,000 319,356 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 685,000 448,675 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 79,570 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 46,560 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 68,125 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 11,050 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 312,261 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 437,279 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,050,000 1,102,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 331,000 349,205 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 402,000 439,185 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 405,000 411,075 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 65,813 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s 2016 95,000 102,600 NRG Energy, Inc. company guaranty 7 3/8s, 2017 360,000 371,700 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 800,000 780,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 150,000 155,423 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 74,702 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 180,000 152,775 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 156,000 202,095 7,783,649 Total corporate bonds and notes (cost $147,925,369) MORTGAGE-BACKED SECURITIES (23.1%)* Principal amount Value American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.484s, 2046 $3,672,781 $1,579,296 FRB Ser. 06-4, Class 1A11, 0.484s, 2046 2,103,540 894,005 American Home Mortgage Investment Trust FRB Ser. 06-2, Class 1A2, 0.454s, 2046 5,578,955 1,896,845 Putnam VT Diversified Income Fund 13 MORTGAGE-BACKED SECURITIES (23.1%)* cont. Principal amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 $125,000 $93,750 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 50,760 Ser. 07-5, Class XW, IO, 0.421s, 2051 41,608,480 689,411 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.495s, 2047 1,208,249 616,207 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.504s, 2047 2,040,761 918,342 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.574s, 2036 1,597,936 335,567 FRB Ser. 06-IM1, Class A1, 0.524s, 2036 1,702,270 817,089 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 3.779s, 2037 782,179 357,696 FRB Ser. 07-AR1, Class A3, 0.514s, 2037 3,847,842 1,808,486 FRB Ser. 07-AR1, Class A2, 0.454s, 2037 1,155,350 586,340 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.064s, 2044 27,651,495 104,484 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 328,253 356,843 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 165,399 192,648 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.68s, 2036 $5,881,311 3,337,644 FRB Ser. 06-HY11, Class A1, 0.414s, 2036 2,250,383 1,102,688 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.581s, 2035 149,677 24,615 FRB Ser. 05-R3, Class AF, 0.694s, 2035 147,083 118,402 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.205s, 2041 1,458,000 1,571,733 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 90,695 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.624s, 2036 8,465,300 2,793,549 FRB Ser. 06-AR6, Class A6, 0.484s, 2037 3,132,383 1,378,248 FRB Ser. 06-AR3, Class A1, 0.484s, 2036 1,404,362 554,723 FRB Ser. 06-AR3, Class A5, 0.464s, 2036 2,945,168 1,796,552 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 216,539 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.835s, 2014 (United Kingdom) GBP 17,417 16,230 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.487s, 2032 $252,369 400,693 IFB Ser. 3408, Class EK, 24.673s, 2037 140,386 218,951 IFB Ser. 2979, Class AS, 23.253s, 2034 75,775 101,466 IFB Ser. 3072, Class SM, 22.776s, 2035 312,110 470,831 IFB Ser. 3072, Class SB, 22.63s, 2035 319,901 480,523 IFB Ser. 3249, Class PS, 21.357s, 2036 310,596 449,775 IFB Ser. 3065, Class DC, 19.025s, 2035 444,620 667,971 IFB Ser. 3031, Class BS, 16.029s, 2035 514,556 744,708 IFB Ser. 3951, Class CS, IO, 6.472s, 2026 6,038,502 1,046,593 IFB Ser. 3727, Class PS, IO, 6.422s, 2038 4,018,607 483,816 IFB Ser. 3287, Class SE, IO, 6.422s, 2037 958,654 123,130 IFB Ser. 3677, Class SA, IO, 6.272s, 2040 11,814,849 1,311,212 IFB Ser. 3485, Class SI, IO, 6.272s, 2036 356,488 50,735 IFB Ser. 3852, Class TB, 5.722s, 2041 1,608,706 1,669,869 IFB Ser. 3768, Class PS, IO, 5.722s, 2036 9,020,496 1,137,819 Ser. 3645, Class ID, IO, 5s, 2040 1,599,296 165,479 Ser. 3653, Class KI, IO, 5s, 2038 2,985,218 286,641 Ser. 3632, Class CI, IO, 5s, 2038 1,799,767 176,503 Ser. 3626, Class DI, IO, 5s, 2037 1,225,785 64,354 MORTGAGE-BACKED SECURITIES (23.1%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3623, Class CI, IO, 5s, 2036 $1,117,933 $103,231 Ser. 3747, Class HI, IO, 4 1/2s, 2037 946,295 112,966 Ser. 3738, Class MI, IO, 4s, 2034 4,246,262 378,796 Ser. 3736, Class QI, IO, 4s, 2034 11,512,054 834,624 Ser. 3751, Class MI, IO, 4s, 2034 11,911,319 722,422 Ser. 3707, Class HI, IO, 4s, 2023 1,601,785 64,632 Ser. 3707, Class KI, IO, 4s, 2023 2,427,749 66,472 Ser. T-57, Class 1AX, IO, 0.43s, 2043 2,141,498 24,092 Ser. 3300, PO, zero %, 2037 184,457 168,156 FRB Ser. 3326, Class YF, zero %, 2037 74,888 68,848 FRB Ser. 3326, Class WF, zero %, 2035 9,757 8,966 FRB Ser. 3030, Class EF, zero %, 2035 12,457 12,314 FRB Ser. 3412, Class UF, zero %, 2035 2,877 2,863 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.138s, 2036 234,652 403,090 IFB Ser. 06-8, Class HP, 23.49s, 2036 413,786 659,058 IFB Ser. 07-53, Class SP, 23.123s, 2037 311,615 474,689 IFB Ser. 08-24, Class SP, 22.207s, 2038 326,139 520,534 IFB Ser. 05-122, Class SE, 22.072s, 2035 504,522 737,938 IFB Ser. 05-83, Class QP, 16.631s, 2034 327,105 439,624 IFB Ser. 10-135, Class SP, IO, 6.306s, 2040 12,346,558 2,395,035 IFB Ser. 11-51, Class SJ, IO, 6.256s, 2041 4,829,217 773,302 IFB Ser. 404, Class S13, IO, 6.106s, 2040 6,893,509 977,189 IFB Ser. 10-35, Class SG, IO, 6.106s, 2040 6,422,042 1,161,491 IFB Ser. 11-51, Class SM, IO, 5.556s, 2041 8,074,233 1,079,202 Ser. 374, Class 6, IO, 5 1/2s, 2036 1,351,834 174,914 IFB Ser. 10-46, Class WS, IO, 5.456s, 2040 4,426,193 502,948 Ser. 10-21, Class IP, IO, 5s, 2039 3,140,011 437,523 Ser. 10-92, Class CI, IO, 5s, 2039 1,762,166 213,108 Ser. 398, Class C5, IO, 5s, 2039 F 1,202,721 160,712 Ser. 10-13, Class EI, IO, 5s, 2038 773,623 46,513 Ser. 378, Class 19, IO, 5s, 2035 3,479,594 432,590 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,265,662 105,050 Ser. 406, Class 2, IO, 4s, 2041 6,395,235 870,254 Ser. 406, Class 1, IO, 4s, 2041 4,032,541 548,742 Ser. 03-W10, Class 1, IO, 1.444s, 2043 825,966 37,168 Ser. 99-51, Class N, PO, zero %, 2029 29,285 27,593 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.776s, 2030 1,955,261 38,729 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.094s, 2020 2,478,301 61,958 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 178,138 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 51,852 44,593 Government National Mortgage Association IFB Ser. 11-56, Class SG, 6.784s, 2041 2,231,179 2,435,755 IFB Ser. 11-56, Class MS, 6.782s, 2041 3,364,027 3,652,493 IFB Ser. 10-142, Class SA, IO, 6.415s, 2039 4,370,303 610,477 IFB Ser. 10-151, Class SL, IO, 6.415s, 2039 2,092,294 381,530 IFB Ser. 11-37, Class SB, IO, 6.415s, 2038 5,356,270 727,826 IFB Ser. 10-85, Class AS, IO, 6.365s, 2039 4,287,712 680,004 IFB Ser. 10-85, Class SD, IO, 6.365s, 2038 705,594 115,979 IFB Ser. 11-37, Class SD, IO, 6.365s, 2038 6,891,034 929,876 IFB Ser. 10-163, Class SI, IO, 6.347s, 2037 5,870,171 913,733 IFB Ser. 11-11, Class PS, IO, 6.315s, 2040 575,629 93,920 IFB Ser. 10-98, Class QS, IO, 6.315s, 2040 4,148,057 671,156 IFB Ser. 10-47, Class HS, IO, 6.315s, 2039 2,357,583 407,202 IFB Ser. 10-31, Class HS, IO, 6.315s, 2039 948,469 150,636 IFB Ser. 10-157, Class SN, IO, 6.267s, 2038 2,765,025 444,644 IFB Ser. 10-62, Class PS, IO, 6.215s, 2040 3,174,669 527,312 14 Putnam VT Div ersified Income Fund MORTGAGE-BACKED SECURITIES (23.1%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-53, Class SA, IO, 6.215s, 2039 $2,453,454 $389,314 IFB Ser. 10-120, Class SB, IO, 5.915s, 2035 1,481,968 158,986 IFB Ser. 10-20, Class SC, IO, 5.865s, 2040 373,298 61,908 IFB Ser. 11-79, Class AS, IO, 5.825s, 2037 4,899,082 499,952 IFB Ser. 10-113, Class DS, IO, 5.815s, 2039 3,211,699 474,432 IFB Ser. 10-115, Class SN, IO, 5.815s, 2038 1,430,896 219,399 IFB Ser. 10-115, Class AS, IO, 5.765s, 2040 1,762,877 294,753 IFB Ser. 10-116, Class SL, IO, 5.765s, 2039 1,450,225 248,569 IFB Ser. 10-168, Class SL, IO, 5.715s, 2040 2,502,953 403,276 IFB Ser. 10-121, Class SE, IO, 5.715s, 2040 2,455,309 368,787 IFB Ser. 11-70, Class SM, IO, 5.607s, 2041 3,437,000 948,200 IFB Ser. 11-70, Class SH, IO, 5.607s, 2041 3,530,000 978,410 Ser. 11-116, Class IB, IO, 5s, 2040 7,125,910 729,337 Ser. 11-81, Class MI, IO, 5s, 2040 1,185,631 202,055 Ser. 10-68, Class MI, IO, 5s, 2039 1,485,382 226,758 IFB Ser. 11-12, Class IB, IO, 4.53s, 2040 2,529,285 289,932 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 610,784 101,161 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,698,880 246,304 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 7,210,906 1,100,096 Ser. 10-103, Class IN, IO, 4 1/2s, 2039 292,831 36,821 Ser. 10-107, Class PI, IO, 4 1/2s, 2036 1,153,639 119,667 Ser. 11-70, PO, zero %, 2041 7,174,505 5,792,480 Ser. 06-36, Class OD, PO, zero %, 2036 10,960 10,095 Ser. 99-31, Class MP, PO, zero %, 2029 76,808 71,169 Greenpoint Mortgage Funding Trust FRB Ser. 06-AR1, Class GA1B, 0.464s, 2036 5,667,264 2,847,800 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.303s, 2039 98,682,258 1,760,527 Harborview Mortgage Loan Trust FRB Ser. 05-16, Class 3A1A, 0.535s, 2036 3,108,583 1,667,133 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 3A1, 2.841s, 2036 683,468 280,222 FRB Ser. 06-AR39, Class A1, 0.474s, 2037 4,857,973 2,265,030 FRB Ser. 06-AR35, Class 2A1A, 0.464s, 2037 1,295,918 567,411 FRB Ser. 06-AR15, Class A1, 0.414s, 2036 1,959,946 881,976 FRB Ser. 06-AR29, Class A2, 0.374s, 2036 2,587,623 1,073,864 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.494s, 2037 2,524,786 1,016,226 FRB Ser. 06-A7, Class 1A1, 0.454s, 2036 1,391,851 640,252 FRB Ser. 06-A6, Class 1A1, 0.454s, 2036 742,186 391,154 FRB Ser. 07-A1, Class 1A1A, 0.434s, 2037 1,280,349 448,122 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.15s, 2051 53,525,824 530,334 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 199,915 174,426 Ser. 98-C4, Class J, 5.6s, 2035 379,000 394,425 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 F 1,084,000 1,036,909 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.424s, 2037 941,848 456,796 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.392s, 2028 341,274 7,679 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.834s, 2050 51,000 53,150 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.764s, 2049 1,837,576 133,224 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,380,000 1,147,125 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,196,000 1,196,239 MORTGAGE-BACKED SECURITIES (23.1%)* cont. Principal amount Value Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.726s, 2012 $705 $1 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.534s, 2036 2,503,821 932,673 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 157,000 7,850 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 158,000 158,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.534s, 2037 1,075,742 414,161 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.993s, 2045 3,919,299 548,702 Ser. 07-4, Class 1A4, IO, 1s, 2045 5,932,288 240,999 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.398s, 2035 524,368 73,244 Ser. 05-RF3, Class 1A, IO, 5.212s, 2035 457,225 74,174 FRB Ser. 05-RF3, Class 1A, 0.644s, 2035 457,225 329,202 FRB Ser. 05-RF1, Class A, 0.644s, 2035 524,368 377,545 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.378s, 2046 14,890,764 230,807 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.444s, 2036 2,110,876 775,747 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.604s, 2037 1,275,594 625,041 Total mortgage-backed securities (cost $103,357,784) ASSET-BACKED SECURITIES (8.6%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.444s, 2036 $100,000 $40,196 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.444s, 2036 5,000,000 2,050,000 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.169s, 2034 34,898 11,011 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.364s, 2037 575,103 201,286 Conseco Finance Securitizations Corp. Ser. 02-1, Class M1F, 7.954s, 2033 12,000 13,694 FRB Ser. 01-4, Class M1, 2.02s, 2033 241,000 132,871 Countrywide Asset Backed Certificates FRB Ser. 06-BC1, Class 2A3, 0.584s, 2036 992,000 575,360 FRB Ser. 07-7, Class 2A3, 0.524s, 2047 3,588,000 1,269,255 FRB Ser. 07-3, Class 2A2, 0.464s, 2047 1,827,000 1,288,455 FRB Ser. 07-6, Class 2A2, 0.464s, 2037 729,000 581,378 FRB Ser. 06-8, Class 2A3, 0.454s, 2046 919,000 523,830 FRB Ser. 07-8, Class 2A2, 0.424s, 2037 2,457,000 1,772,726 FRB Ser. 06-25, Class 2A2, 0.414s, 2047 1,018,145 885,786 FRB Ser. 07-1, Class 2A2, 0.394s, 2037 2,148,000 1,571,262 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 406,545 16,262 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.444s, 2036 1,108,000 531,840 FRB Ser. 06-FF18, Class A2B, 0.404s, 2037 1,738,521 882,299 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 880,000 729,605 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 328,968 327,274 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $671,564 335,782 Ser. 94-4, Class B2, 8.6s, 2019 244,171 116,795 Ser. 93-1, Class B, 8.45s, 2018 98,408 72,225 Ser. 97-6, Class M1, 7.21s, 2029 182,000 158,805 Ser. 95-F, Class B2, 7.1s, 2021 7,002 6,805 Ser. 93-3, Class B, 6.85s, 2018 6,781 6,120 Putnam VT Diversified Income Fund 15 ASSET-BACKED SECURITIES (8.6%)* cont. Principal amount Value GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.594s, 2036 $3,328,964 $1,498,034 FRB Ser. 05-15, Class 2A2, 0.544s, 2036 1,586,429 814,472 FRB Ser. 05-14, Class 2A2, 0.544s, 2035 1,195,045 561,671 FRB Ser. 05-11, Class 3A4, 0.544s, 2035 1,600,763 1,200,572 FRB Ser. 07-3, Class A4A, 0.514s, 2047 2,120,324 784,520 FRB Ser. 06-1, Class A2, 0.514s, 2036 2,498,398 1,036,835 FRB Ser. 07-4, Class A2, 0.494s, 2037 1,074,834 381,566 FRB Ser. 06-11, Class 2A2, 0.454s, 2036 1,905,938 753,442 FRB Ser. 06-12, Class A2A, 0.444s, 2036 1,286,617 566,112 FRB Ser. 07-4, Class A1, 0.394s, 2037 2,740,224 1,069,019 FRB Ser. 06-8, Class 2A1, 0.354s, 2036 2,026,596 729,575 FRB Ser. 06-12, Class A1, 0.344s, 2036 2,211,666 879,137 FRB Ser. 07-3, Class 2A1A, 0.194s, 2047 1,569,910 643,663 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.294s, 2030 306,020 8,416 Indymac Residential Asset Backed Trust FRB Ser. 07-A, Class 2A2, 0.484s, 2047 3,540,000 1,699,200 Lehman XS Trust FRB Ser. 05-6, Class 1A4, 0.674s, 2035 1,574,000 511,550 Long Beach Mortgage Loan Trust FRB Ser. 06-5, Class 2A3, 0.444s, 2036 2,588,737 880,171 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.464s, 2037 1,162,739 466,549 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 80,252 80,434 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.494s, 2034 39,493 9,932 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 513,882 447,077 Ser. 95-B, Class B1, 7.55s, 2021 67,772 51,258 Ser. 00-D, Class A4, 7.4s, 2030 1,379,827 845,144 Ser. 01-D, Class A4, 6.93s, 2031 303,357 221,450 Ser. 98-A, Class M, 6.825s, 2028 43,000 42,035 Ser. 01-E, Class A4, 6.81s, 2031 694,708 548,819 Ser. 01-C, Class A2, 5.92s, 2017 733,756 336,610 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A3, 0.564s, 2036 3,763,000 1,433,703 FRB Ser. 07-RZ1, Class A2, 0.454s, 2037 143,350 89,712 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.504s, 2036 219,000 62,264 Structured Asset Securities Corp. FRB Ser. 06-BC5, Class A4, 0.464s, 2036 6,000,000 1,642,500 FRB Ser. 06-BC2, Class A3, 0.444s, 2036 5,287,160 2,855,066 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 428,358 51,403 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 175,463 Total asset-backed securities (cost $44,114,303) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (8.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $890,835 $1,010,228 U.S. Government Agency Mortgage Obligations (8.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 783,919 805,691 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (8.5%)* cont. Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 $203,581 $219,764 4 1/2s, August 1, 2039 489,681 520,668 3 1/2s, March 1, 2041 678,717 698,733 3 1/2s, TBA, January 1, 2042 33,000,000 33,943,595 Total U.S. government and agency mortgage obligations (cost $36,642,494) U.S. TREASURY OBLIGATIONS (0.5%)* Principal amount Value U.S. Treasury Bonds 3.125% 11/15/41 i $872,000 $917,109 U.S. Treasury Notes 1.000% 3/31/12 i 1,357,000 1,363,573 Total U.S. treasury obligations (cost $2,280,682) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.1%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,360,000 $1,988,819 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 461,000 450,591 Argentina (Republic of) sr. unsec. bonds FRB 0.629s, 2013 2,362,000 563,550 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 6,666,000 6,182,715 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 1,080,000 247,875 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 $1,053,710 766,574 Brazil (Federal Republic of) unsec. notes 10s, 2017 1,350 730,238 Brazil (Federal Republic of) unsub. notes 10s, 2014 1,080 601,075 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 470,560 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $360,000 328,500 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 31,500,000 571,403 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $930,000 1,014,667 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 244,000 219,720 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 16,000 14,720 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,115,346 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 742,500 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 303,094 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 698,700 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 13,350,000 389,481 Iraq (Republic of) 144A bonds 5.8s, 2028 $695,000 569,900 Peru (Republic of) bonds 6.95s, 2031 PEN 3,110,000 1,211,614 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 $1,437,515 1,670,464 Sri Lanka (Republic of) 144A notes 7.4s, 2015 240,000 251,438 Turkey (Republic of) bonds 16s, 2012 TRY 190,000 101,226 16 Putnam VT Div ersified Income Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.1%)* cont. Principal amount Value Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 $1,230,000 $1,385,534 Turkey (Republic of) unsec. notes 6 3/4s, 2040 270,000 278,797 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 275,000 228,250 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 650,000 641,953 Ukraine (Government of) 144A bonds 7 3/4s, 2020 1,170,000 1,012,050 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 1,290,000 1,133,059 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,725,000 1,656,000 United Mexican States sr. unsec. notes 5 3/4s, 2110 220,000 234,300 Venezuela (Republic of) bonds 8 1/2s, 2014 430,000 399,990 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 200,000 144,704 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,424,312 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,190,518 Total foreign government and agency bonds and notes (cost $30,672,708) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $790,000 $19,513 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 790,000 18,170 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 790,000 16,590 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,324,000 25,395 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 3,324,000 25,362 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 4,635,000 100,950 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 $4,635,000 $26,698 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 17,439,568 461,625 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 17,439,568 523 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 19,497,901 2,164,267 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 19,497,901 64,343 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 16,248,250 2,013,321 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 16,248,250 1,790,882 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 16,248,250 53,457 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 16,248,250 39,158 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 6,499,300 799,934 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 6,499,300 15,273 Putnam VT Diversified Income Fund 17 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 $16,248,250 $2,041,593 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 16,248,250 35,584 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022 . Jun-12/1.683 3,324,000 25,395 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 3,324,000 31,678 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 176,929 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 7,859,000 48,490 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 3,144,000 44,550 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 35,581,000 173,635 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 35,581,000 6,049 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 3,324,000 25,362 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 28,121 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 $15,855,000 $363,397 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,324,000 31,678 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 176,929 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 15,855,000 48,041 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 8,642,000 255,458 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 8,642,000 237,828 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 24,246,000 425,517 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 8,642,000 220,112 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 28,121 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,855,000 363,397 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 8,642,000 201,704 18 Putnam VT Div ersified Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 $8,642,000 $181,655 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 8,642,000 161,433 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 176,929 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 4,491,000 155,254 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 790,000 22,333 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 4,491,000 148,023 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 790,000 21,022 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 4,491,000 140,299 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 8,124,000 490,121 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD- LIBOR-BBA maturing August 2022. Aug-12/2.73 8,124,000 101,079 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 28,121 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 $3,324,000 $25,395 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,324,000 31,678 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 15,755,000 219,625 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 176,929 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 3,324,000 25,362 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 30,975,098 115,227 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 30,975,098 1,859 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 4,635,000 79,073 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 4,635,000 5,145 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 30,975,098 113,059 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 30,975,098 31 Putnam VT Diversified Income Fund 19 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $763,244 $72,905 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 763,244 45,528 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,257,000 47,062 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,257,000 42,386 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 4,491,000 177,395 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,273,000 464,731 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,273,000 314,219 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,257,000 45,001 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,257,000 40,262 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 4,491,000 169,895 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 4,491,000 161,227 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $1,257,000 $42,700 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,257,000 38,112 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,257,000 40,626 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,257,000 36,063 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 4,273,000 414,566 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 4,273,000 267,101 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,257,000 37,949 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,257,000 33,612 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 3,270,000 88,094 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 28,121 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,257,000 35,535 20 Putnam VT Div ersified Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 $1,257,000 $31,073 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 15,855,000 371,007 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,324,000 25,395 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,257,000 32,833 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,257,000 28,320 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 4,273,000 354,360 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 4,273,000 203,771 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,257,000 29,703 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,257,000 25,366 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 3,270,000 108,008 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,324,000 31,678 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 $1,257,000 $26,611 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 1,257,000 22,224 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 15,755,000 219,625 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 176,929 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 12,177,000 216,751 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 12,177,000 193,371 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 3,324,000 25,362 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 4,273,000 270,524 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 4,273,000 107,551 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 12,034,322 333,952 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 12,034,322 3,009 Putnam VT Diversified Income Fund 21 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 $12,177,000 $176,201 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 12,177,000 152,456 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 33,443,000 89,627 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 33,443,000 8,695 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.10% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.10 179,400,000 87,906 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 3,270,000 74,458 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 12,177,000 121,405 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 12,177,000 96,807 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 15,855,000 52,163 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 4,273,000 178,312 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 4,273,000 16,237 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 $11,741,571 $2,483,342 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 11,741,571 12 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 9,129,369 1,149,844 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 9,129,369 19,446 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 16,218,193 1,972,619 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 16,218,193 36,977 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 28,121 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,324,000 25,395 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,324,000 31,678 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 4,190,000 136,259 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 4,190,000 45,755 22 Putnam VT Div ersified Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.5%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 $15,755,000 $176,929 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 3,324,000 25,362 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 4,190,000 123,437 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 4,190,000 33,227 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 4,190,000 110,281 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 4,190,000 20,782 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.2775% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.2775 4,190,000 95,281 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.2775% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.2775 4,190,000 6,536 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 15,855,000 50,577 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 2014. Jan-12/1.722 CHF 21,550,000 1,145 Total purchased options outstanding (cost $22,841,510) SENIOR LOANS (2.3%)* c Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $114,425 $110,992 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 74,365 75,852 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 70,102 71,504 Momentive Performance Materials, Inc. bank term loan FRN 3.813s, 2013 216,580 208,459 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 119,100 115,601 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 80,000 79,600 Communication services (0.2%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.62s, 2016 578,090 572,887 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 5,106 5,080 Insight Midwest Holdings, LLC bank term loan FRN Ser. B, 2.02s, 2014 82,825 81,706 Intelsat SA bank term loan FRN 3.391s, 2014 (Luxembourg) 375,000 356,063 Level 3 Communications, Inc. bank term loan FRN 2.648s, 2014 22,000 20,983 Consumer cyclicals (1.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 100,097 99,972 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 69,125 67,714 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.418s, 2015 370,000 320,461 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3 3/8s, 2015 429,402 372,353 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 335,993 332,073 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.51s, 2014 394,237 335,922 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.91s, 2016 587,731 433,125 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 84,482 80,258 Federal Mogul Corp. bank term loan FRN Ser. B, 2.209s, 2014 50,521 46,626 Federal Mogul Corp. bank term loan FRN Ser. C, 2.216s, 2015 25,776 23,789 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.51s, 2014 158,157 34,663 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 309,115 67,748 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 115,342 25,279 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.26s, 2014 ‡‡ 72,902 62,027 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.26s, 2014 ‡‡ 41,499 35,308 Goodman Global, Inc. bank term loan FRN 9s, 2017 207,818 207,948 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 245,434 244,705 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.727s, 2013 77,441 75,989 National Bedding Co., LLC bank term loan FRN Ser. B, 4 1/8s, 2013 40,354 39,698 Putnam VT Diversified Income Fund 23 SENIOR LOANS (2.3%)* c cont. Principal amount Value Consumer cyclicals cont. Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 $215,000 $207,162 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 54,600 53,167 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 391,115 137,281 Realogy Corp. bank term loan FRN Ser. B, 4.691s, 2016 470,436 419,024 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.835s, 2014 318,838 303,383 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.76s, 2014 31,505 29,978 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) † 399,187 232,194 Univision Communications, Inc. bank term loan FRN 4.51s, 2017 358,919 319,662 Consumer staples (0.2%) Claire’s Stores, Inc. bank term loan FRN 3.039s, 2014 307,428 265,253 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 154,613 146,495 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 329,175 324,786 Rite Aid Corp. bank term loan FRN Ser. B, 2.028s, 2014 75,615 71,425 West Corp. bank term loan FRN Ser. B2, 2.779s, 2013 12,829 12,716 West Corp. bank term loan FRN Ser. B5, 4.613s, 2016 31,201 30,941 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 190,049 187,288 Hercules Off shore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 114,390 111,796 Samson Investment Co. bank term loan FRN 8s, 2018 F 630,000 625,275 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 230,000 199,381 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 89,930 89,031 Health care (0.3%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 303,575 300,160 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 243,163 236,678 Grifols SA bank term loan FRN Ser. B, 6s, 2017 (Spain) 139,300 138,604 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 362,263 349,130 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 190,525 181,236 Technology (—%) First Data Corp. bank term loan FRN 4.294s, 2018 121,183 101,274 First Data Corp. bank term loan FRN Ser. B3, 3.044s, 2014 12,896 11,617 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.776s, 2017 645,637 408,006 Total senior loans (cost $11,382,513) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $186,000 $266,678 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 235,000 255,856 Total convertible bonds and notes (cost $421,000) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 163 $116,846 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,715 323,268 Total preferred stocks (cost $483,154) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 5,293 $181,947 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 627 314 Lucent Technologies Capital Trust I 7.75% cv. pfd. 236 144,255 Total convertible preferred stocks (cost $1,087,221) COMMON STOCKS (—%)* Shares Value Bohai Bay Litigation, LLC (Escrow) F 842 $2,627 Compton Petroleum Corp. (Canada) † 6,624 28,152 Trump Entertainment Resorts, Inc. † F 71 302 Vertis Holdings, Inc. † F 521 5 Total common stocks (cost $62,302) WARRANTS (—%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $644 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 422 13,242 Total warrants (cost $16,076) SHORT-TERM INVESTMENTS (40.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% e 58,589,311 $58,589,311 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, February 1, 2012 $12,750,000 12,747,914 U.S. Treasury Bills with an effective yield of 0.085%, April 5, 2012 ## 4,000,000 3,999,792 U.S. Treasury Bills with an effective yield of 0.083%, February 9, 2012 ## 106,000 105,988 U.S. Treasury Bills with an effective yield of 0.070%, June 28, 2012 ## 273,000 272,919 U.S. Treasury Bills with an effective yield of zero %, March 8, 2012 i 142,000 142,000 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.130%, May 3, 2012 # ## 21,546,000 21,544,190 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.111%, July 26, 2012 # ## 23,106,000 23,098,768 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 ## 21,928,000 21,911,115 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.102%, October 18, 2012 ## 24,226,000 24,209,478 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.094%, August 23, 2012 # ## 9,064,000 9,059,894 Total short-term investments (cost $175,663,730) Total investments (cost $576,950,846) 24 Putnam VT Div ersified Income Fund Key to holding’s currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble TRY Turkish Lira USD / $ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $436,071,826. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $286,536,653 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 86.0% United Kingdom 0.7% Russia 2.7 Netherlands 0.7 Argentina 1.8 Brazil 0.6 Venezuela 1.4 Germany 0.5 Ukraine 0.9 Other 3.1 Indonesia 0.8 Total 100.0% Luxembourg 0.8 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $229,786,928) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 1/18/12 $115,495 $115,230 $265 Brazilian Real Buy 1/18/12 436,357 451,659 (15,302) British Pound Sell 1/18/12 1,014,764 1,027,008 12,244 Canadian Dollar Sell 1/18/12 1,051,130 1,051,495 365 Chilean Peso Buy 1/18/12 88,046 88,819 (773) Czech Koruna Buy 1/18/12 323,046 338,557 (15,511) Euro Buy 1/18/12 4,245,633 4,475,299 (229,666) Hungarian Forint Buy 1/18/12 26,642 28,678 (2,036) Japanese Yen Sell 1/18/12 2,005,732 1,988,124 (17,608) Mexican Peso Sell 1/18/12 170,640 175,573 4,933 Norwegian Krone Buy 1/18/12 790,239 814,228 (23,989) Russian Ruble Buy 1/18/12 20,193 20,984 (791) Singapore Dollar Buy 1/18/12 285,944 289,766 (3,822) Singapore Dollar Sell 1/18/12 285,944 285,099 (845) Putnam VT Diversified Income Fund 25 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $229,786,928) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. South African Rand Sell 1/18/12 $1,730 $1,743 $13 South Korean Won Buy 1/18/12 43,038 43,977 (939) Swedish Krona Sell 1/18/12 2,237,163 2,274,306 37,143 Swiss Franc Buy 1/18/12 4,429,125 4,545,076 (115,951) Taiwan Dollar Sell 1/18/12 817,554 819,864 2,310 Turkish Lira Sell 1/18/12 693,782 717,801 24,019 Barclays Bank PLC Australian Dollar Buy 1/18/12 147,151 92,417 54,734 Brazilian Real Buy 1/18/12 133,269 137,221 (3,952) British Pound Buy 1/18/12 2,280,772 2,305,535 (24,763) Canadian Dollar Sell 1/18/12 1,081,746 1,082,195 449 Chilean Peso Buy 1/18/12 1,591 1,602 (11) Czech Koruna Buy 1/18/12 282,500 296,603 (14,103) Euro Sell 1/18/12 3,348,770 3,407,204 58,434 Hungarian Forint Sell 1/18/12 330,723 388,330 57,607 Indian Rupee Buy 1/18/12 92,105 95,171 (3,066) Indonesian Rupiah Sell 1/18/12 332,988 333,715 727 Japanese Yen Buy 1/18/12 1,274,925 1,264,042 10,883 Malaysian Ringgit Buy 1/18/12 282,385 282,205 180 Malaysian Ringgit Sell 1/18/12 282,385 286,445 4,060 Mexican Peso Buy 1/18/12 92,074 94,685 (2,611) New Zealand Dollar Buy 1/18/12 91,847 91,966 (119) New Zealand Dollar Sell 1/18/12 91,847 90,809 (1,038) Norwegian Krone Buy 1/18/12 1,301,929 1,341,211 (39,282) Polish Zloty Sell 1/18/12 915,341 935,932 20,591 Russian Ruble Buy 1/18/12 20,193 20,928 (735) Singapore Dollar Buy 1/18/12 148,022 150,002 (1,980) Singapore Dollar Sell 1/18/12 148,022 147,577 (445) South Korean Won Sell 1/18/12 182,007 185,847 3,840 Swedish Krona Sell 1/18/12 3,230,099 3,284,714 54,615 Swiss Franc Sell 1/18/12 1,611,685 1,653,723 42,038 Taiwan Dollar Sell 1/18/12 350,796 351,962 1,166 Thai Baht Buy 1/18/12 31,991 31,793 198 Thai Baht Sell 1/18/12 31,991 32,706 715 Turkish Lira Sell 1/18/12 161,791 167,422 5,631 Citibank, N.A. Australian Dollar Buy 1/18/12 3,181,883 3,174,167 7,716 Brazilian Real Sell 1/18/12 771,721 795,483 23,762 British Pound Sell 1/18/12 276,556 279,916 3,360 Canadian Dollar Sell 1/18/12 755,868 757,849 1,981 Chilean Peso Sell 1/18/12 251,714 253,112 1,398 Czech Koruna Sell 1/18/12 279,665 293,732 14,067 Danish Krone Buy 1/18/12 308,206 321,030 (12,824) Euro Sell 1/18/12 1,829,838 1,907,259 77,421 Hungarian Forint Sell 1/18/12 789,074 850,161 61,087 Japanese Yen Sell 1/18/12 1,575,171 1,562,088 (13,083) Mexican Peso Buy 1/18/12 297,981 306,682 (8,701) New Zealand Dollar Buy 1/18/12 22,942 22,960 (18) New Zealand Dollar Sell 1/18/12 22,942 22,683 (259) Norwegian Krone Buy 1/18/12 1,686,520 1,737,677 (51,157) Polish Zloty Buy 1/18/12 650,052 670,568 (20,516) Singapore Dollar Buy 1/18/12 471,434 470,045 1,389 26 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $229,786,928) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Singapore Dollar Sell 1/18/12 $471,434 $477,734 $6,300 South African Rand Sell 1/18/12 698,086 703,606 5,520 South Korean Won Buy 1/18/12 120,730 123,583 (2,853) Swedish Krona Sell 1/18/12 209,980 213,497 3,517 Swiss Franc Sell 1/18/12 451,825 463,817 11,992 Taiwan Dollar Buy 1/18/12 253,797 254,894 (1,097) Turkish Lira Buy 1/18/12 353,889 366,679 (12,790) Credit Suisse AG Australian Dollar Buy 1/18/12 3,435,135 3,414,867 20,268 Brazilian Real Sell 1/18/12 524,580 539,989 15,409 British Pound Sell 1/18/12 39,752 40,235 483 Canadian Dollar Sell 1/18/12 1,358,855 1,304,642 (54,213) Chilean Peso Buy 1/18/12 11,804 11,873 (69) Czech Koruna Sell 1/18/12 871,256 914,728 43,472 Euro Sell 1/18/12 3,457,885 3,504,599 46,714 Hungarian Forint Buy 1/18/12 250,931 235,264 15,667 Indian Rupee Buy 1/18/12 86,256 89,075 (2,819) Japanese Yen Buy 1/18/12 8,571,986 8,498,269 73,717 Malaysian Ringgit Buy 1/18/12 108,006 109,384 (1,378) Malaysian Ringgit Sell 1/18/12 108,006 108,005 (1) Mexican Peso Buy 1/18/12 544,740 560,517 (15,777) Norwegian Krone Buy 1/18/12 2,102,530 2,166,810 (64,280) Polish Zloty Sell 1/18/12 1,203,957 1,233,035 29,078 Russian Ruble Sell 1/18/12 316,098 327,518 11,420 South African Rand Sell 1/18/12 768,844 774,210 5,366 South Korean Won Sell 1/18/12 815,096 831,996 16,900 Swedish Krona Sell 1/18/12 2,396,641 2,436,325 39,684 Swiss Franc Sell 1/18/12 976,275 1,000,983 24,708 Taiwan Dollar Sell 1/18/12 803,841 805,979 2,138 Turkish Lira Sell 1/18/12 178,155 184,573 6,418 Deutsche Bank AG Australian Dollar Sell 1/18/12 2,527,309 2,516,973 (10,336) Brazilian Real Buy 1/18/12 210,698 218,449 (7,751) British Pound Sell 1/18/12 1,126,721 1,140,280 13,559 Canadian Dollar Sell 1/18/12 910,417 910,769 352 Chilean Peso Sell 1/18/12 53,215 53,682 467 Czech Koruna Sell 1/18/12 423,512 443,700 20,188 Euro Sell 1/18/12 1,638,790 1,694,892 56,102 Hungarian Forint Sell 1/18/12 1,265,333 1,359,876 94,543 Malaysian Ringgit Buy 1/18/12 184,748 184,775 (27) Malaysian Ringgit Sell 1/18/12 184,748 187,422 2,674 Mexican Peso Sell 1/18/12 269,041 277,062 8,021 New Zealand Dollar Buy 1/18/12 561,817 555,526 6,291 New Zealand Dollar Sell 1/18/12 561,817 562,352 535 Norwegian Krone Buy 1/18/12 157,299 162,089 (4,790) Peruvian New Sol Sell 1/18/12 1,079,033 1,076,099 (2,934) Polish Zloty Sell 1/18/12 619,431 639,066 19,635 Singapore Dollar Buy 1/18/12 484,309 482,859 1,450 Singapore Dollar Sell 1/18/12 484,309 490,743 6,434 South Korean Won Buy 1/18/12 544,429 556,531 (12,102) Swedish Krona Sell 1/18/12 1,166,339 1,186,207 19,868 Swiss Franc Sell 1/18/12 503,365 516,578 13,213 Putnam VT Diversified Income Fund 2 7 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $229,786,928) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Taiwan Dollar Buy 1/18/12 $731,393 $734,068 $(2,675) Turkish Lira Buy 1/18/12 94,286 97,259 (2,973) Goldman Sachs International Australian Dollar Sell 1/18/12 1,169,859 1,167,103 (2,756) British Pound Buy 1/18/12 62,423 63,180 (757) Canadian Dollar Buy 1/18/12 429,205 429,569 (364) Chilean Peso Sell 1/18/12 427,101 430,097 2,996 Euro Sell 1/18/12 1,867,245 1,945,880 78,635 Hungarian Forint Sell 1/18/12 516,351 554,683 38,332 Japanese Yen Sell 1/18/12 1,052,091 1,035,178 (16,913) Norwegian Krone Buy 1/18/12 968,395 996,663 (28,268) Polish Zloty Buy 1/18/12 279,123 287,423 (8,300) South African Rand Sell 1/18/12 42,751 43,062 311 Swedish Krona Buy 1/18/12 1,850,237 1,889,210 (38,973) Swiss Franc Sell 1/18/12 1,279,764 1,312,209 32,445 HSBC Bank USA, National Association Australian Dollar Buy 1/18/12 447,577 446,098 1,479 British Pound Sell 1/18/12 220,942 223,624 2,682 Canadian Dollar Sell 1/18/12 3,384,282 3,388,816 4,534 Euro Buy 1/18/12 3,953,236 4,118,650 (165,414) Indian Rupee Sell 1/18/12 299,617 310,897 11,280 Japanese Yen Sell 1/18/12 301,114 298,525 (2,589) New Zealand Dollar Buy 1/18/12 24,887 24,606 281 New Zealand Dollar Sell 1/18/12 24,887 24,910 23 Norwegian Krone Sell 1/18/12 741,739 764,521 22,782 Singapore Dollar Buy 1/18/12 727,543 737,306 (9,763) Singapore Dollar Sell 1/18/12 727,543 725,371 (2,172) South Korean Won Sell 1/18/12 704,571 718,926 14,355 Swedish Krona Sell 1/18/12 3,293,466 3,350,607 57,141 Swiss Franc Buy 1/18/12 2,373,069 2,432,542 (59,473) Taiwan Dollar Sell 1/18/12 159,443 160,019 576 JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/18/12 7,750,012 7,699,368 50,644 Brazilian Real Sell 1/18/12 409,586 422,920 13,334 British Pound Sell 1/18/12 1,583,093 1,602,481 19,388 Canadian Dollar Sell 1/18/12 2,142,002 2,144,661 2,659 Chilean Peso Buy 1/18/12 117,523 118,519 (996) Czech Koruna Sell 1/18/12 313,348 329,192 15,844 Euro Sell 1/18/12 4,958,437 5,047,208 88,771 Hungarian Forint Sell 1/18/12 319,018 359,990 40,972 Japanese Yen Sell 1/18/12 720,500 714,285 (6,215) Malaysian Ringgit Buy 1/18/12 434,010 434,293 (283) Malaysian Ringgit Sell 1/18/12 434,010 440,362 6,352 Mexican Peso Sell 1/18/12 245,878 253,013 7,135 New Zealand Dollar Buy 1/18/12 442,905 443,592 (687) New Zealand Dollar Sell 1/18/12 442,905 437,897 (5,008) Norwegian Krone Buy 1/18/12 458,828 472,750 (13,922) Peruvian New Sol Sell 1/18/12 170,578 169,989 (589) Polish Zloty Sell 1/18/12 793,000 819,005 26,005 Russian Ruble Sell 1/18/12 201,415 208,705 7,290 Singapore Dollar Buy 1/18/12 85,421 85,169 252 Singapore Dollar Sell 1/18/12 85,421 86,554 1,133 28 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $229,786,928) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. South African Rand Sell 1/18/12 $717,997 $723,585 $5,588 South Korean Won Sell 1/18/12 394,679 403,756 9,077 Swedish Krona Sell 1/18/12 2,836,305 2,884,193 47,888 Swiss Franc Buy 1/18/12 1,491 1,530 (39) Taiwan Dollar Sell 1/18/12 1,049,243 1,052,696 3,453 Thai Baht Buy 1/18/12 23,831 23,685 146 Thai Baht Sell 1/18/12 23,831 24,365 534 Turkish Lira Sell 1/18/12 633,117 655,464 22,347 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/12 2,350,543 2,329,036 21,507 Brazilian Real Sell 1/18/12 998,930 1,032,019 33,089 British Pound Buy 1/18/12 4,357,349 4,407,077 (49,728) Canadian Dollar Sell 1/18/12 712,790 713,027 237 Chilean Peso Buy 1/18/12 22,342 22,497 (155) Czech Koruna Sell 1/18/12 786,579 825,615 39,036 Euro Sell 1/18/12 1,336,557 1,445,446 108,889 Hungarian Forint Sell 1/18/12 1,466,606 1,577,287 110,681 Indian Rupee Sell 1/18/12 142,928 148,991 6,063 Japanese Yen Sell 1/18/12 1,128,024 1,118,655 (9,369) Malaysian Ringgit Buy 1/18/12 404,006 409,749 (5,743) Malaysian Ringgit Sell 1/18/12 404,006 403,684 (322) Mexican Peso Buy 1/18/12 82,904 85,748 (2,844) New Zealand Dollar Buy 1/18/12 60,350 59,672 678 New Zealand Dollar Sell 1/18/12 60,350 60,353 3 Norwegian Krone Buy 1/18/12 1,610,594 1,657,850 (47,256) Polish Zloty Sell 1/18/12 487,076 503,500 16,424 Russian Ruble Buy 1/18/12 10,902 11,320 (418) Singapore Dollar Buy 1/18/12 111,016 112,502 (1,486) Singapore Dollar Sell 1/18/12 111,016 110,685 (331) South African Rand Sell 1/18/12 59,894 60,349 455 South Korean Won Sell 1/18/12 44,911 45,838 927 Swedish Krona Sell 1/18/12 2,353,544 2,394,933 41,389 Swiss Franc Sell 1/18/12 2,695,938 2,768,307 72,369 Taiwan Dollar Sell 1/18/12 336,908 338,374 1,466 Turkish Lira Sell 1/18/12 984,428 1,020,731 36,303 State Street Bank and Trust Co. Australian Dollar Buy 1/18/12 2,152,027 2,159,625 (7,598) Brazilian Real Sell 1/18/12 94,849 97,662 2,813 British Pound Sell 1/18/12 4,649,899 4,684,659 34,760 Canadian Dollar Sell 1/18/12 2,356,506 2,324,932 (31,574) Czech Koruna Sell 1/18/12 581,957 610,320 28,363 Euro Sell 1/18/12 3,489,985 3,623,402 133,417 Hungarian Forint Sell 1/18/12 684,780 734,837 50,057 Indonesian Rupiah Sell 1/18/12 680,675 683,445 2,770 Japanese Yen Sell 1/18/12 3,479,062 3,456,932 (22,130) Malaysian Ringgit Buy 1/18/12 141,476 143,561 (2,085) Malaysian Ringgit Sell 1/18/12 141,476 141,008 (468) Mexican Peso Sell 1/18/12 752,129 773,634 21,505 Norwegian Krone Buy 1/18/12 803,158 827,399 (24,241) Polish Zloty Sell 1/18/12 701,686 723,864 22,178 Russian Ruble Buy 1/18/12 20,193 20,997 (804) Singapore Dollar Buy 1/18/12 125,048 124,677 371 Putnam VT Diversified Income Fund 29 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $229,786,928) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Singapore Dollar Sell 1/18/12 $125,048 $126,669 $1,621 South African Rand Sell 1/18/12 350,180 352,642 2,462 South Korean Won Sell 1/18/12 989,985 1,008,281 18,296 Swedish Krona Buy 1/18/12 583,968 618,848 (34,880) Swiss Franc Buy 1/18/12 1,505,943 1,544,308 (38,365) Taiwan Dollar Sell 1/18/12 97,611 97,925 314 Thai Baht Buy 1/18/12 303,477 310,970 (7,493) Thai Baht Sell 1/18/12 303,477 301,150 (2,327) Turkish Lira Sell 1/18/12 17,784 18,411 627 UBS AG Australian Dollar Sell 1/18/12 70,972 89,448 18,476 Brazilian Real Sell 1/18/12 229,507 237,136 7,629 British Pound Buy 1/18/12 3,754,547 3,797,244 (42,697) Canadian Dollar Sell 1/18/12 3,069,885 3,060,868 (9,017) Czech Koruna Sell 1/18/12 1,240,437 1,301,237 60,800 Euro Buy 1/18/12 381,578 278,238 103,340 Hungarian Forint Buy 1/18/12 1,479,239 1,566,291 (87,052) Indian Rupee Sell 1/18/12 372,158 385,294 13,136 Japanese Yen Sell 1/18/12 4,069,041 4,031,192 (37,849) Mexican Peso Buy 1/18/12 71,115 73,194 (2,079) New Zealand Dollar Buy 1/18/12 102,191 101,041 1,150 New Zealand Dollar Sell 1/18/12 102,191 102,347 156 Norwegian Krone Sell 1/18/12 2,726,044 2,840,403 114,359 Polish Zloty Buy 1/18/12 105,988 109,317 (3,329) Russian Ruble Buy 1/18/12 10,902 11,340 (438) Singapore Dollar Buy 1/18/12 110,554 110,231 323 Singapore Dollar Sell 1/18/12 110,554 112,016 1,462 South African Rand Sell 1/18/12 375,962 379,025 3,063 South Korean Won Sell 1/18/12 148,701 151,982 3,281 Swedish Krona Sell 1/18/12 488,642 497,245 8,603 Swiss Franc Sell 1/18/12 573,966 588,666 14,700 Taiwan Dollar Sell 1/18/12 485,324 487,083 1,759 Thai Baht Buy 1/18/12 31,991 31,793 198 Thai Baht Sell 1/18/12 31,991 32,738 747 Turkish Lira Buy 1/18/12 13,417 13,889 (472) Westpac Banking Corp. Australian Dollar Buy 1/18/12 347,710 438,387 (90,677) British Pound Buy 1/18/12 53,262 53,904 (642) Canadian Dollar Sell 1/18/12 155,138 155,375 237 Euro Sell 1/18/12 928,898 967,959 39,061 Japanese Yen Sell 1/18/12 2,699,664 2,677,362 (22,302) New Zealand Dollar Buy 1/18/12 11,277 11,150 127 New Zealand Dollar Sell 1/18/12 11,277 11,290 13 Norwegian Krone Buy 1/18/12 276,560 284,989 (8,429) Swedish Krona Sell 1/18/12 271,503 276,094 4,591 Swiss Franc Sell 1/18/12 128,850 132,252 3,402 Total 30 Putnam VT Div ersified Income Fund FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/11 contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 1 $121,606 Mar-12 $1,165 Canadian Government Bond 10 yr (Long) 56 7,357,094 Mar-12 79,458 Euro-Bobl 5 yr (Short) 4 647,695 Mar-12 (10,315) Euro-Bund 10 yr (Long) 102 18,355,163 Mar-12 566,487 Euro-Schatz 2 yr (Short) 54 7,711,610 Mar-12 (23,297) Euro-Swiss Franc 3 Month (Short) 50 13,321,090 Dec-12 (205,938) Euro-Swiss Franc 3 Month (Short) 50 13,319,759 Jun-12 (157,817) Euro-Swiss Franc 3 Month (Short) 50 13,311,775 Mar-12 (118,506) Japanese Government Bond 10 yr (Long) 13 24,052,618 Mar-12 114,892 Japanese Government Bond 10 yr Mini (Long) 18 3,332,701 Mar-12 17,913 U.K. Gilt 10 yr (Long) 21 3,814,090 Mar-12 64,843 U.S. Treasury Bond 30 yr (Long) 54 8,650,125 Mar-12 100,304 U.S. Treasury Bond 30 yr (Short) 83 12,019,438 Mar-12 (139,283) U.S. Treasury Note 10 yr (Long) 570 74,741,250 Mar-12 756,941 Total WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August2026. $31,805,305 Aug-16/5.35 $754,072 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August2026. 31,805,305 Aug-16/4.35 4,631,298 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August2026. 12,138,243 Aug-16/4.28 477,130 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August2026. 12,138,243 Aug-16/4.28 1,713,604 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 1,562,000 Jun-12/2.183 40,128 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. $2,293,000 Mar-12/2.119 $40,334 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August2026. 10,371,224 Aug-16/4.68 334,876 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August2026. 10,371,224 Aug-16/4.68 1,722,183 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August2026. 8,642,686 Jul-16/4.67 280,300 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August2026. 8,642,686 Jul-16/4.67 1,429,976 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August2026. 8,642,686 Jul-16/4.80 263,256 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August2026. 8,642,686 Jul-16/4.80 1,505,521 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 3,457,075 Jul-16/4.80 105,095 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 3,457,075 Jul-16/4.80 602,146 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July2026. 8,642,686 Jul-16/4.815 260,378 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July2026. 8,642,686 Jul-16/4.815 1,514,268 Putnam VT Diversified Income Fund 31 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June2021. $2,749,676 Jun-16/4.89 $41,647 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June2021. 2,749,676 Jun-16/4.39 242,868 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February2025. 3,026,380 Feb-15/5.36 41,461 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February2025. 3,026,380 Feb-15/5.36 699,454 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August2024. 6,408,487 Aug-14/4.20 132,656 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August2024. 6,408,487 Aug-14/4.20 968,181 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July2024. 5,340,406 Jul-14/4.19 110,546 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July2024. 5,340,406 Jul-14/4.19 804,110 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July2024. 2,136,162 Jul-14/4.34 40,160 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July2024. 5,340,406 Jul-14/4.35 99,332 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July2024. 2,136,162 Jul-14/4.34 344,894 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July2024. 5,340,406 Jul-14/4.35 866,203 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July2024. $5,340,420 Jul-14/4.3725 $97,730 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July2024. 5,340,420 Jul-14/4.3725 876,758 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August2022. 8,124,000 Aug-12/2.73 101,079 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August2022. 8,124,000 Aug-12/2.73 490,121 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 1,562,000 Jun-12/2.183 40,128 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 2,360,000 Apr-12/2.111 45,642 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 12,604,000 Apr-12/2.4275 474,162 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 2,293,000 Mar-12/2.119 40,334 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October2021. 7,859,000 Oct-16/2.5625 246,222 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July2026. 666,869 Jun-16/5.86 12,246 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July2026. 666,869 Jun-16/4.86 119,205 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June2021. 2,794,314 Jun-16/5.12 38,525 32 Putnam VT Div ersified Income Fund WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June2021. $2,794,314 Jun-16/4.12 $219,999 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May2021. 21,718,479 May-16/4.705 349,016 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May2021. 21,718,479 May-16/4.705 2,177,820 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 1,595,000 Jul-12/2.1714 41,693 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July2022. 13,096,000 Jul-12/2.6075 676,277 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 2,360,000 Apr-12/2.111 45,642 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 12,604,000 Apr-12/2.4275 474,162 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January2022. 10,781,000 Jan-12/2.4475 400,083 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June2021. 12,679,200 May-16/5.11 174,757 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June2021. 12,679,200 May-16/4.11 993,897 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 1,595,000 Jul-12/2.1714 41,693 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October2022. 6,647,000 Oct-12/2.443 283,694 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September2022. $6,647,000 Sep-12/2.419 $270,201 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August2022. 6,647,000 Aug-12/2.394 256,774 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July2022. 6,647,000 Jul-12/2.372 242,748 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June2022. 6,647,000 Jun-12/2.346 227,394 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May2022. 6,647,000 May-12/2.324 212,039 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 12,604,000 Apr-12/2.4275 474,162 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July2022. 13,096,000 Jul-12/2.6075 676,277 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August2022. 16,721,000 Aug-12/2.4475 701,948 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August2022. 36,175,500 Aug-12/2.855 370,292 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August2022. 36,175,500 Aug-12/2.855 2,513,474 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October2021. 3,144,000 Oct-16/2.7975 115,542 Putnam VT Diversified Income Fund 33 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. $1,595,000 Jul-12/2.1714 $41,693 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 1,562,000 Jun-12/2.183 40,128 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 2,360,000 Apr-12/2.111 45,642 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April2022. 12,604,000 Apr-12/2.498 537,182 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 12,604,000 Apr-12/2.4275 474,162 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 2,293,000 Mar-12/2.119 40,334 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June2021. 12,421,759 May-16/4.60 211,766 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June2021. 12,421,759 May-16/4.60 1,217,332 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May2021. 24,622,547 May-16/4.765 388,101 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May2021. 24,622,547 May-16/4.765 2,585,367 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July2022. 1,858,000 Jul-12/2.6825 105,943 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 1,595,000 Jul-12/2.1714 41,693 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July2022. $13,096,000 Jul-12/2.61875 $686,099 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 1,562,000 Jun-12/2.183 40,128 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April2022. 2,557,000 Apr-12/2.60 128,745 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 2,360,000 Apr-12/2.111 45,642 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April2022. 12,604,000 Apr-12/2.498 537,182 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 12,604,000 Apr-12/2.4275 474,162 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 2,293,000 Mar-12/2.119 40,334 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January2022. 2,444,000 Jan-12/2.52 106,094 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January2022. 10,781,000 Jan-12/2.46325 415,069 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June2021. 12,483,891 May-16/4.86 190,654 34 Putnam VT Div ersified Income Fund WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June2021. $12,483,891 May-16/4.36 $1,104,949 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 1,562,000 Jun-12/2.183 40,128 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 1,595,000 Jul-12/2.1714 41,693 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 2,293,000 Mar-12/2.119 40,334 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 2,360,000 Apr-12/2.111 45,642 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June2021. 2,732,218 Jun-16/4.575 47,273 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June2021. 2,732,218 Jun-16/4.575 264,858 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July2024. 3,000,602 Jul-14/4.36 53,849 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July2024. 3,000,602 Jul-14/4.36 500,764 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September2018. 3,985,000 Sep-13/4.82 557,621 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September2018. $3,985,000 Sep-13/4.82 $6,854 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July2026. 4,856,047 Jul-16/4.79 147,876 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July2026. 4,856,047 Jul-16/4.79 864,745 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July2024. 5,330,527 Jul-14/4.29 100,198 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July2024. 5,330,527 Jul-14/4.29 861,962 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April2022. 6,832,000 Apr-12/4.8675 27 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April2022. 6,832,000 Apr-12/4.8675 1,729,043 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June2026. 7,555,398 Jun-16/4.815 220,232 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June2026. 7,555,398 Jun-16/4.815 1,367,111 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July2026. 8,626,698 Jul-16/4.74 268,497 Putnam VT Diversified Income Fund 35 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July2026. $8,626,698 Jul-16/4.74 $1,508,197 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February2025. 9,586,860 Feb-15/5.27 131,791 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February2025. 9,586,860 Feb-15/5.27 2,211,315 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August2045. 9,916,600 Aug-15/4.375 536,627 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August2045. 9,916,600 Aug-15/4.375 3,443,926 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August2045. 9,916,600 Aug-15/4.46 505,509 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August2045. 9,916,600 Aug-15/4.46 3,584,613 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $52,214,729) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January2022. $10,781,000 Jan-12/2.453 $405,473 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 12,604,000 Apr-12/2.4275 474,162 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May2022. 19,678,500 May-12/5.51 6,088,342 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May2022. 19,678,500 May-12/5.51 98 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September2025. 54,334,800 Sep-15/4.04 1,921,931 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September2025. 54,334,800 Sep-15/4.04 7,213,597 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January2014. CHF Jan-12/0.722 287,746 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $14,351,000 $(294,554) 12/19/21 3 month USD-LIBOR-BBA 2.355% $142,621 22,280,000 1,433,718 8/16/21 4.765% 3 month (4,463,135) USD-LIBOR-BBA 12,320,000 793,408 8/17/21 4.55% 3 month (2,219,869) USD-LIBOR-BBA 13,021,000 840,506 8/19/21 4.475% 3 month (2,251,361) USD-LIBOR-BBA 10,831,000 — 10/14/26 3 month USD-LIBOR-BBA 2.74% 551,633 881,000 E — 2/13/22 3 month USD-LIBOR-BBA 2.24% 14,105 14,507,000 — 12/15/21 3 month USD-LIBOR-BBA 2.192% 228,286 71,992,000 — 12/15/13 3 month USD-LIBOR-BBA 0.677% (60,982) 303,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 849 36 Putnam VT Div ersified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $3,732,000 $— 1/3/22 2.0875% 3 month $(17,578) USD-LIBOR-BBA AUD 3,470,000 — 4/18/21 6.10% 6 month AUD-BBR- (425,872) BBSW Barclays Bank PLC $2,335,000 — 12/22/21 2.056% 3 month (6,201) USD-LIBOR-BBA 36,161,000 — 12/29/13 3 month USD-LIBOR-BBA 0.77875% 37,075 5,803,000 — 12/29/21 3 month USD-LIBOR-BBA 2.193% 86,719 3,732,000 — 1/3/22 2.087% 3 month (17,391) USD-LIBOR-BBA 4,665,000 — 1/3/22 2.055% 3 month (7,977) USD-LIBOR-BBA 14,351,000 (104,762) 12/19/16 3 month USD-LIBOR-BBA 1.3525% (10,061) 46,670,300 (165,454) 9/21/16 3 month USD-LIBOR-BBA 1.23% 109,594 32,899,571 435,919 12/16/16 2.28% 3 month (1,273,651) USD-LIBOR-BBA 13,338,424 (642,912) 12/16/41 3 month USD-LIBOR-BBA 4.12% 3,675,002 17,519,000 (30,658) 1/3/14 0.6075% 3 month 11,212 USD-LIBOR-BBA 11,843,800 — 3/10/18 3.06% 3 month (1,216,062) USD-LIBOR-BBA 2,037,000 E — 4/11/22 2.265% 3 month (29,577) USD-LIBOR-BBA 43,306,515 — 10/7/18 3 month USD-LIBOR-BBA 1.73% 494,139 6,221,923 30,487 10/11/16 1.97% 3 month (219,864) USD-LIBOR-BBA 2,899,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 85,086 12,822,700 (16,933) 3/30/31 4.17% 3 month (3,514,692) USD-LIBOR-BBA 95,510,300 225,573 7/22/20 3 month USD-LIBOR-BBA 2.86% 8,975,766 556,000 — 12/13/21 3 month USD-LIBOR-BBA 2.19% 8,723 4,635,000 (63,731) 12/13/21 3 month USD-LIBOR-BBA 2.19% 8,988 9,740,000 — 11/14/16 3 month USD-LIBOR-BBA 1.309% 61,218 3,089,000 — 12/7/41 2.717% 3 month (79,358) USD-LIBOR-BBA 3,461,000 — 12/8/13 3 month USD-LIBOR-BBA 0.694% (1,541) 21,948,000 — 12/8/41 3 month USD-LIBOR-BBA 2.76% 763,238 133,133,000 — 12/9/13 0.6685% 3 month 127,338 USD-LIBOR-BBA 83,235,000 — 12/12/13 0.63375% 3 month 138,630 USD-LIBOR-BBA 9,144,000 — 12/12/21 2.17% 3 month (127,058) USD-LIBOR-BBA 4,500,000 — 12/12/41 3 month USD-LIBOR-BBA 2.752% 147,746 3,757,000 — 12/12/21 2.12% 3 month (34,861) USD-LIBOR-BBA 29,239,000 — 12/13/13 0.64375% 3 month 43,100 USD-LIBOR-BBA 5,705,000 — 12/13/21 2.128% 3 month (56,868) USD-LIBOR-BBA 104,707,000 — 12/16/21 2.1005% 3 month (753,735) USD-LIBOR-BBA 303,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 849 147,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (27) Putnam VT Diversified Income Fund 3 7 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $4,330,000 $— 12/22/13 0.7375% 3 month $(1,066) USD-LIBOR-BBA AUD 5,540,000 — 10/13/21 5.0575% 6 month AUD-BBR- (213,812) BBSW AUD 23,920,000 — 3/21/16 5.57% 6 month AUD-BBR- (1,344,173) BBSW AUD 18,180,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 1,903,466 AUD 2,110,000 — 11/11/21 4.805% 6 month AUD-BBR- (40,606) BBSW AUD 2,025,000 — 11/14/21 4.84875% 6 month AUD-BBR- (43,305) BBSW AUD 3,700,000 — 11/21/21 6 month AUD-BBR-BBSW 4.76% 58,179 AUD 8,030,000 — 11/23/16 6 month AUD-BBR-BBSW 4.30% 12,037 AUD 5,350,000 — 4/21/21 6.0675% 6 month AUD-BBR- (641,159) BBSW GBP 8,360,000 — 8/8/21 2.9785% 6 month (947,830) GBP-LIBOR-BBA GBP 3,732,000 — 8/15/31 3.60% 6 month (760,208) GBP-LIBOR-BBA GBP 12,640,000 E — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,756,682 Citibank, N.A. $7,502,400 (159,373) 9/26/26 3 month USD-LIBOR-BBA 2.52% 24,408 4,862,978 (228,317) 12/9/41 3 month USD-LIBOR-BBA 4.1175% 1,346,273 3,457,000 — 9/30/18 3 month USD-LIBOR-BBA 1.73625% 45,967 23,379,000 — 10/3/20 2.04% 3 month (373,980) USD-LIBOR-BBA 1,469,000 — 10/3/41 2.804% 3 month (71,385) USD-LIBOR-BBA 1,155,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 8,813 24,066,000 1,514,353 7/26/21 4.52% 3 month (4,348,821) USD-LIBOR-BBA 2,899,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 85,086 148,000 — 8/8/41 3.5825% 3 month (32,635) USD-LIBOR-BBA 2,657,000 — 8/8/41 3.517% 3 month (548,495) USD-LIBOR-BBA 24,640,000 1,588,048 8/17/21 4.49% 3 month (4,301,179) USD-LIBOR-BBA 12,379,911 160,320 12/9/16 2.225% 3 month (454,154) USD-LIBOR-BBA 17,232,000 — 12/15/13 0.681% 3 month 13,187 USD-LIBOR-BBA 14,764,000 — 12/19/21 3 month USD-LIBOR-BBA 2.0805% 75,467 240,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (43) 3,732,000 — 1/3/22 2.0875% 3 month (17,578) USD-LIBOR-BBA Credit Suisse International 93,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (17) 20,844,000 — 12/23/13 3 month USD-LIBOR-BBA 0.73125% 2,286 9,751,000 — 12/23/21 3 month USD-LIBOR-BBA 2.07875% 45,724 8,172,000 — 12/23/41 2.66125% 3 month (104,427) USD-LIBOR-BBA 9,338,000 — 12/28/21 3 month USD-LIBOR-BBA 2.129% 83,703 5,135,000 — 12/29/21 3 month USD-LIBOR-BBA 2.123% 43,545 38 Putnam VT Div ersified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $3,732,000 $— 1/3/22 2.087% 3 month $(17,391) USD-LIBOR-BBA 2,681,000 — 9/16/21 3 month USD-LIBOR-BBA 2.20375% 64,990 100,319,900 (199,512) 3/14/20 3 month USD-LIBOR-BBA 3.42% 13,201,546 2,899,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 85,086 41,477,100 (8,486) 2/24/15 2.04% 3 month (1,815,083) USD-LIBOR-BBA 920,000 293 2/24/19 3 month USD-LIBOR-BBA 3.35% 116,339 8,833,000 — 11/8/16 3 month USD-LIBOR-BBA 1.239% 27,981 1,348,200 (65,320) 11/16/41 3 month USD-LIBOR-BBA 3.425% 174,919 620,000 — 8/18/41 3 month USD-LIBOR-BBA 3.3688% 107,775 817,000 — 8/24/41 3.0775% 3 month (90,545) USD-LIBOR-BBA 1,438,000 E — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 32,758 13,918,500 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 2,106,357 3,439,000 — 9/14/41 2.944% 3 month (277,832) USD-LIBOR-BBA 5,979,000 — 12/5/41 3 month USD-LIBOR-BBA 2.81% 272,846 6,051,000 — 12/5/41 3 month USD-LIBOR-BBA 2.795% 256,824 3,108,000 — 12/8/41 3 month USD-LIBOR-BBA 2.7875% 126,286 24,058,000 — 12/13/13 0.6425% 3 month 36,199 USD-LIBOR-BBA 20,047,000 — 12/14/13 3 month USD-LIBOR-BBA 0.665% (21,605) 29,900,000 — 12/15/13 3 month USD-LIBOR-BBA 0.675% (26,550) 36,818,000 — 12/16/21 2.0895% 3 month (227,312) USD-LIBOR-BBA GBP 8,363,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 859,363 MXN 46,690,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 76,880 Deutsche Bank AG $9,915,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (14,059) 75,376,620 — 10/7/14 3 month USD-LIBOR-BBA 0.792% 67,959 8,018,700 — 10/7/17 3 month USD-LIBOR-BBA 1.532% 79,451 585,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 4,077 5,345,800 — 10/7/17 3 month USD-LIBOR-BBA 1.529% 52,021 52,930,185 — 10/7/18 3 month USD-LIBOR-BBA 1.7265% 591,341 2,899,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 85,086 2,355,000 E — 4/13/22 3 month USD-LIBOR-BBA 2.498% 84,191 3,053,713 — 8/8/20 2.547% 3 month (194,952) USD-LIBOR-BBA 742,000 E — 1/11/22 3 month USD-LIBOR-BBA 2.215% 11,842 7,262,000 — 12/2/21 2.2315% 3 month (147,396) USD-LIBOR-BBA 2,108,000 — 12/8/21 3 month USD-LIBOR-BBA 2.22% 39,651 411,000 — 12/13/21 2.111% 3 month (3,452) USD-LIBOR-BBA 7,600,000 — 12/14/41 2.7575% 3 month (257,415) USD-LIBOR-BBA 14,148,000 — 12/14/13 3 month USD-LIBOR-BBA 0.6655% (15,103) 1,850,000 — 12/15/41 2.7825% 3 month (72,388) USD-LIBOR-BBA 4,572,000 — 12/15/21 2.10% 3 month (33,080) USD-LIBOR-BBA 2,430,000 — 12/16/21 2.0615% 3 month (8,729) USD-LIBOR-BBA Putnam VT Diversified Income Fund 39 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $303,000 $— 12/20/21 3 month USD-LIBOR-BBA 2.056% $849 33,975,000 — 12/21/13 0.735% 3 month (6,827) USD-LIBOR-BBA 108,599,000 — 12/21/16 1.257% 3 month (199,380) USD-LIBOR-BBA 11,314,000 — 12/21/16 3 month USD-LIBOR-BBA 1.246% 14,628 240,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (43) 25,717,000 — 1/3/14 0.773% 3 month (22,888) USD-LIBOR-BBA EUR 32,270,000 — 12/23/20 3.325% 6 month (3,579,075) EUR-EURIBOR- REUTERS MXN 46,690,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 89,735 Goldman Sachs International $303,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 849 240,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (43) 26,279,000 (63,891) 11/17/14 0.715% 3 month (3,500) USD-LIBOR-BBA 26,279,000 (80,151) 12/19/14 0.745% 3 month (21,717) USD-LIBOR-BBA 110,730,000 — 6/8/18 2.52375% 3 month (6,883,408) USD-LIBOR-BBA 35,581,000 (62,267) 12/21/13 0.53% 3 month 75,646 USD-LIBOR-BBA 35,581,000 (62,267) 12/23/13 0.476% 3 month 114,109 USD-LIBOR-BBA 17,790,000 (30,910) 1/4/14 0.61% 3 month 11,074 USD-LIBOR-BBA 26,040,000 — 10/7/14 3 month USD-LIBOR-BBA 0.7775% 12,441 2,899,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 85,086 2,355,000 E — 4/13/22 3 month USD-LIBOR-BBA 2.498% 84,191 39,468,000 E — 2/7/17 1.35% 3 month (160,635) USD-LIBOR-BBA 63,958,700 (182,815) 5/9/20 3 month USD-LIBOR-BBA 3.15% 6,653,742 12,063,000 — 11/22/16 3 month USD-LIBOR-BBA 1.3415% 89,644 15,744,000 — 11/30/21 3 month USD-LIBOR-BBA 2.2475% 345,115 123,983,000 — 12/5/13 0.661% 3 month 129,937 USD-LIBOR-BBA 29,068,000 — 12/5/41 2.8137% 3 month (1,349,531) USD-LIBOR-BBA 15,011,000 — 12/14/41 3 month USD-LIBOR-BBA 2.8111% 679,784 5,052,000 — 12/6/41 2.76625% 3 month (183,082) USD-LIBOR-BBA 3,107,727 — 12/6/41 2.7375% 3 month (93,634) USD-LIBOR-BBA 38,642,000 — 12/7/13 3 month USD-LIBOR-BBA 0.685% (23,730) 3,126,000 — 12/9/41 2.7875% 3 month (126,817) USD-LIBOR-BBA 12,490,158 (162,684) 11/30/16 3 month USD-LIBOR-BBA 2.31% 514,710 5,683,000 — 12/9/41 3 month USD-LIBOR-BBA 2.773% 212,997 10,030,000 — 12/15/14 3 month USD-LIBOR-BBA 0.7925% (7,078) 5,035,000 — 12/15/21 2.10% 3 month (36,430) USD-LIBOR-BBA 4,657,000 — 12/16/14 3 month USD-LIBOR-BBA 0.822% 586 428,000 — 12/19/21 2.075% 3 month (1,973) USD-LIBOR-BBA 40 Putnam VT Div ersified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 14,500,000 $— 9/29/13 1.47% 6 month $(40,070) EUR-EURIBOR- REUTERS EUR 29,000,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 694,909 GBP 7,176,000 E — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 360,408 GBP 3,732,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 293,251 GBP 6,786,000 E — 9/23/31 3.99% 6 month (290,340) GBP-LIBOR-BBA GBP 6,515,000 E — 8/9/31 4.605% 6 month (708,347) GBP-LIBOR-BBA GBP 6,515,000 E — 8/10/31 4.5175% 6 month (647,235) GBP-LIBOR-BBA JPMorgan Chase Bank, N.A. $7,580,000 — 12/19/16 1.25625% 3 month (14,454) USD-LIBOR-BBA 303,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 849 240,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (43) 2,335,000 — 12/22/21 2.056% 3 month (6,201) USD-LIBOR-BBA 15,444,000 — 12/29/13 3 month USD-LIBOR-BBA 0.754% 8,091 3,732,000 — 1/3/22 2.0885% 3 month (17,914) USD-LIBOR-BBA 2,899,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 85,086 62,555,100 (44,668) 8/19/16 3 month USD-LIBOR-BBA 1.19% 301,093 25,661,000 1,608,303 7/26/21 4.46% 3 month (4,500,313) USD-LIBOR-BBA 25,661,000 1,611,511 7/26/21 4.525% 3 month (4,652,351) USD-LIBOR-BBA 38,491,500 2,435,837 7/27/21 4.745% 3 month (7,744,932) USD-LIBOR-BBA 5,579,000 — 11/14/16 3 month USD-LIBOR-BBA 1.2725% 24,956 4,211,000 (57,270) 12/14/21 3 month USD-LIBOR-BBA 2.245% 29,891 5,848,000 — 11/22/16 3 month USD-LIBOR-BBA 1.348% 45,312 3,946,000 — 11/23/16 1.32% 3 month (24,927) USD-LIBOR-BBA 62,913,000 — 12/1/21 3 month USD-LIBOR-BBA 2.182% 993,055 2,660,000 — 12/2/13 0.745% 3 month (1,584) USD-LIBOR-BBA 12,423,000 — 12/5/21 3 month USD-LIBOR-BBA 2.288% 314,265 13,779,000 — 12/5/21 3 month USD-LIBOR-BBA 2.26625% 320,793 1,552,000 — 12/6/41 2.812% 3 month (71,394) USD-LIBOR-BBA 82,131,000 — 12/6/13 3 month USD-LIBOR-BBA 0.70% (23,445) 5,268,000 — 12/7/41 3 month USD-LIBOR-BBA 2.7925% 220,049 6,215,000 — 12/8/41 3 month USD-LIBOR-BBA 2.77225% 232,458 70,464,000 — 12/12/13 0.659% 3 month 81,893 USD-LIBOR-BBA 2,201,030 — 12/14/21 2.143% 3 month (24,828) USD-LIBOR-BBA 9,851,000 — 12/14/14 3 month USD-LIBOR-BBA 0.7725% (12,678) CAD 4,790,000 — 9/21/21 2.3911% 3 month CAD-BA- (100,997) CDOR EUR 7,750,000 — 12/16/16 1 month EUR-EONIA-OIS-COMPOUND 1.205% 57,573 EUR 18,980,000 — 12/16/13 0.52% 1 month EUR-EONIA- (33,655) OIS-COMPOUND Putnam VT Diversified Income Fund 4 1 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 424,200,000 E $— 7/28/29 6 month JPY-LIBOR-BBA 2.67% $224,583 JPY 570,400,000 E — 7/28/39 2.40% 6 month (123,291) JPY-LIBOR-BBA MXN 122,210,000 — 12/9/16 1 month MXN-TIIE-BANXICO 5.76% (31,627) MXN 26,419,000 — 9/11/20 6.82% 1 month MXN-TIIE- (33,775) BANXICO MXN 34,163,000 — 9/14/20 6.82% 1 month MXN-TIIE- (41,863) BANXICO MXN 6,670,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 14,654 MXN 34,260,000 — 7/30/20 6.3833% 1 month MXN-TIIE- 32,496 BANXICO MXN 91,248,000 — 7/30/20 6.3833% 1 month MXN-TIIE- 86,550 BANXICO MXN 34,260,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 8,347 MXN 51,780,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 43,111 UBS AG AUD 8,345,000 — 9/27/21 6 month AUD-BBR-BBSW 4.79% 142,467 AUD 7,457,000 — 9/27/16 4.46% 6 month AUD-BBR- (64,245) BBSW CHF 38,072,000 — 5/23/13 0.7625% 6 month (599,083) CHF-LIBOR-BBA Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Bank of America, N.A. $4,114,594 1/12/40 5.00% (1 month Synthetic TRS Index $(34,901) USD-LIBOR) 5.00% 30 year Fannie Mae pools Barclays Bank PLC 908,071 1/12/40 5.00% (1 month Synthetic MBX Index 4,089 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,075,129 1/12/38 (6.50%) 1 month Synthetic TRS Index 41,027 USD-LIBOR 6.50% 30 year Fannie Mae pools 1,746,291 1/12/40 5.00% (1 month Synthetic MBX Index 7,863 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,335,217 1/12/41 5.00% (1 month Synthetic MBX Index 7,054 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,381,520 1/12/38 (6.50%) 1 month Synthetic MBX Index (50,573) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,036,128 1/12/38 (6.50%) 1 month Synthetic MBX Index (41,355) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,394,541 1/12/41 5.00% (1 month Synthetic MBX Index 23,217 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,777,539 1/12/40 4.00% (1 month Synthetic MBX Index 12,632 USD-LIBOR) 4.00% 30 year Fannie Mae pools 42 Putnam VT Div ersified Income Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $207,353 1/12/40 4.00% (1 month Synthetic TRS Index $(2,126) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,240,000 4/7/16 (2.63%) USA Non Revised (234,069) Consumer Price Index- Urban (CPI-U) 4,114,594 1/12/40 (5.00%) 1 month Synthetic TRS Index 34,901 USD-LIBOR 5.00% 30 year Fannie Mae pools 5,188,410 1/12/41 4.50% (1 month Synthetic TRS Index (29,159) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,934,702 1/12/41 3.50% (1 month Synthetic MBX Index 26,049 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,305,970 1/12/41 3.50% (1 month Synthetic MBX Index 11,592 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,086,688 1/12/41 5.00% (1 month Synthetic TRS Index (8,579) USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,888,888 1/12/41 4.50% (1 month Synthetic TRS Index (16,236) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,110,890 1/12/41 5.00% (1 month Synthetic MBX Index 21,718 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,708,191 1/12/38 (6.50%) 1 month Synthetic MBX Index (32,257) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,957,122 1/12/40 4.00% (1 month Synthetic MBX Index 28,120 USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,637,406 1/12/40 5.00% (1 month Synthetic TRS Index (90,228) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,388,484 1/12/38 6.50% (1 month Synthetic TRS Index (9,377) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,547,600 1/12/38 (6.50%) 1 month Synthetic MBX Index (17,454) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,617,743 1/12/40 4.50% (1 month Synthetic MBX Index 33,296 USD-LIBOR) 4.50% 30 year Fannie Mae pools 18,828,698 1/12/41 5.00% (1 month Synthetic MBX Index 99,474 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,899,590 1/12/41 5.00% (1 month Synthetic MBX Index 20,602 USD-LIBOR) 5.00% 30 year Fannie Mae pools 795,643 1/12/40 5.00% (1 month Synthetic MBX Index 3,582 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,579,854 1/12/40 5.00% (1 month Synthetic MBX Index 11,616 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,870,693 1/12/40 5.00% (1 month Synthetic MBX Index 8,423 USD-LIBOR) 5.00% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 43 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $111,275 1/12/38 (6.50%) 1 month Synthetic TRS Index $751 USD-LIBOR 6.50% 30 year Fannie Mae pools 7,434,548 1/12/41 5.00% (1 month Synthetic TRS Index (49,159) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 2,501,888 1/12/41 5.00% (1 month Synthetic MBX Index 13,218 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,755,246 1/12/41 5.00% (1 month Synthetic MBX Index 30,405 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,915,212 1/12/41 5.00% (1 month Synthetic MBX Index 20,684 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 1,106,717 1/12/41 4.50% (1 month Synthetic MBX Index 5,387 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,644,356 1/12/41 5.00% (1 month Synthetic MBX Index 8,687 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,197,457 1/12/40 5.00% (1 month Synthetic TRS Index (10,157) USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,000,064 1/12/38 (6.50%) 1 month Synthetic MBX Index (20,554) USD-LIBOR 6.50% 30 year Fannie Mae pools Deutsche Bank AG 3,000,064 1/12/38 (6.50%) 1 month Synthetic MBX Index (20,554) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 4,140,000 3/1/16 2.47% USA Non Revised 92,819 Consumer Price Index- Urban (CPI-U) 3,105,000 3/3/16 2.45% USA Non Revised 66,574 Consumer Price Index- Urban (CPI-U) 4,980,996 1/12/39 (6.00%) 1 month Synthetic TRS Index 41,163 USD-LIBOR 6.00% 30 year Fannie Mae pools EUR 7,562,000 10/18/13 (1.7775%) Eurostat Eurozone HICP (78,688) excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/11 Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba1 $— $1,020,000 3/20/12 285 bp $4,826 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (23,679) 2,660,000 12/20/19 (100 bp) 413,882 Deutsche Bank AG Russian Federation, 7 1/2%, 3/31/30 — — 187,500 4/20/13 (112 bp) 1,155 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 405,000 9/20/13 715 bp 43,946 44 Putnam VT Div ersified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/11 cont. Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Deutsche Bank AG cont. Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– $— EUR 375,000 9/20/13 477 bp $19,482 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 375,000 9/20/13 535 bp 24,313 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+/P 354,968 $3,500,560 12/20/16 500 bp 114,852 Republic of Argentina, 8.28%, 12/31/33 B3 — 520,000 6/20/14 235 bp (63,085) Republic of Italy, 6 7/8%, 9/27/23 — (1,243,706) 4,696,000 12/20/21 (100 bp) (128,844) Republic of Italy, 6 7/8%, 9/27/23 A2 1,041,140 11,858,000 12/20/13 100 bp 171,514 Russian Federation, 7 1/2%, 3/31/30 Baa1 — 95,000 9/20/13 276 bp 1,957 Morgan Stanley Capital Services, Inc. Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 680,000 10/20/12 339 bp (557) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2011. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $— $307 Energy 28,152 — 2,627 Total common stocks — Asset-backed securities — 37,478,296 — Convertible bonds and notes — 522,534 — Convertible preferred stocks — 326,516 — Corporate bonds and notes — 145,597,602 2,488 Foreign government and agency bonds and notes — 30,934,237 — Mortgage-backed securities — 100,732,385 160,712 Preferred stocks — 440,114 — Purchased options outstanding — 28,152,466 — Senior loans — 9,472,053 625,275 U.S. Government and agency mortgage obligations — 37,198,679 — U.S. Treasury obligations — 2,280,682 — Warrants — 644 13,242 Short-term investments 58,589,311 117,092,058 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,294,949 $— Futures contracts 1,046,847 — — Written options — (79,558,248) — Interest rate swap contracts — (23,206,439) — Total return swap contracts — (70,483) — Credit default contracts — 474,718 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 45 Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $518,361,535) $511,061,069 Affiliated issuers (identified cost $58,589,311) (Note 6) 58,589,311 Cash 217,508 Interest and other receivables 4,631,639 Receivable for investments sold 358,432 Unrealized appreciation on swap contracts (Note 1) 54,980,641 Premium paid on swap contracts (Note 1) 3,994,320 Receivable for variation margin (Note 1) 21,661 Unrealized appreciation on forward currency contracts (Note 1) 3,077,791 Total assets Liabilities Payable to custodian 167,886 Payable for investments purchased 635,603 Payable for purchases of delayed delivery securities (Note 1) 33,657,596 Payable for shares of the fund repurchased 184,573 Payable for compensation of Manager (Note 2) 207,139 Payable for investor servicing fees (Note 2) 36,418 Payable for custodian fees (Note 2) 56,751 Payable for Trustee compensation and expenses (Note 2) 116,034 Payable for administrative services (Note 2) 1,088 Payable for distribution fees (Note 2) 64,175 Unrealized depreciation on forward currency contracts (Note 1) 1,782,842 Written options outstanding, at value (premiums received $52,214,729) (Notes 1 and 3) 79,558,248 Premium received on swap contracts (Note 1) 14,074,384 Unrealized depreciation on swap contracts (Note 1) 67,702,781 Collateral on certain derivative contracts, at value (Note 1) 2,422,682 Other accrued expenses 192,346 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $519,579,457 Undistributed net investment income (Note 1) 23,004,840 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (61,451,371) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (45,061,100) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $134,506,954 Number of shares outstanding 19,564,456 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.88 Computation of net asset value Class IB Net assets $301,564,872 Number of shares outstanding 43,914,323 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.87 The accompanying notes are an integral part of these financial statements. 46 Putnam VT Div ersified Income Fund Statement of operations Year ended 12/31/11 Investment income Interest (net of foreign tax of $90,930) (including interest income of $56,660 from investments in affiliated issuers) (Note 6) $31,188,733 Dividends 56,795 Total investment income Expenses Compensation of Manager (Note 2) 2,734,500 Investor servicing fees (Note 2) 496,294 Custodian fees (Note 2) 147,808 Trustee compensation and expenses (Note 2) 38,057 Administrative services (Note 2) 14,609 Distribution fees — Class IB (Note 2) 856,027 Other 326,061 Total expenses Expense reduction (Note 2) (947) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 8,878,343 Net realized loss on swap contracts (Note 1) (757,307) Net realized gain on futures contracts (Note 1) 4,519,432 Net realized loss on foreign currency transactions (Note 1) (8,208,045) Net realized gain on written options (Notes 1 and 3) 16,702,125 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,786,300 Net unrealized depreciation of investments, futures contracts, swap contracts and written options during the year (64,265,563) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Increase (decrease) in net assets Operations: Net investment income $26,633,119 $48,697,420 Net realized gain on investments and foreign currency transactions 21,134,548 26,421,589 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (62,479,263) (11,424,242) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (15,529,518) (24,120,212) Class IB (33,930,534) (51,004,689) Increase in capital from settlement payments (Note 8) 617 — Increase (decrease) from capital share transactions (Note 4) (25,385,940) 20,164,900 Total increase (decrease) in net assets Net assets: Beginning of year 525,628,797 516,894,031 End of year (including undistributed net investment income of $23,004,840 and $49,705,538, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 4 7 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average netassets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Period ended Class IA 12/31/11 .41 (.60) (.78) — f,g .76 .76 5.55 155 12/31/10 .72 .23 (1.21) — .74 h .74 h 9.41 115 12/31/09 .61 2.29 (.51) — .77 i,j .73 i 9.07 i 168 12/31/08 .47 (3.07) (.49) — f,k .74 i .74 i 6.19 i 198 12/31/07 .46 (.09) (.45) — .75 i .75 i 5.25 i 79 Class IB 12/31/11 .39 (.60) (.76) — f,g 1.01 1.01 5.30 155 12/31/10 .70 .23 (1.19) — .99 h .99 h 9.13 115 12/31/09 .61 2.30 (.49) — 1.02 i,j .98 i 8.95 i 168 12/31/08 .43 (2.98) (.47) — f,k .99 i .99 i 5.71 i 198 12/31/07 .43 (.08) (.43) — 1.00 i 1.00 i 5.02 i 79 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.13% 12/31/08 0.13 12/31/07 0.08 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. 48 Putnam VT Div ersified Income Fund Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide that are either investment-grade or below-investment-grade (sometimes referred to as “junk bonds”) in quality and have intermediate-to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding to buy or sell investments. The fund may invest in higher-yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as signifi-cant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Putnam VT Div ersified Income Fund 4 9 Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctua-tions, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as coun-terparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 2,000 on futures contracts for the reporting period. H) Options contracts The fund uses options contracts to hedge duration and convexity, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $812,600,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $270,600,000 on forward currency contracts for the reporting period. J) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $207,200,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. 50 Putnam VT Div ersified Income Fund An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $4,130,500,000 on interest rate swap contracts for the reporting period. L) Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $17,600,000 on credit default swap contracts for the reporting period. M) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $18,037,386 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $93,676,844 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $93,018,962. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. P) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Q) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the Putnam VT Div ersified Income Fund 51 committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. R) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $53,777,959 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $19,548,323 $— $19,548,323 12/31/16 34,229,636 — 34,229,636 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. S) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, realized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $3,873,765 to decrease undistributed net investment income and $470,212 to increase paid-in-capital, with a decrease to accumulated net realized losses of $3,403,553. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $20,058,834 Unrealized depreciation (34,794,418) Net unrealized depreciation (14,735,584) Undistributed ordinary income 24,556,501 Capital loss carryforward (53,777,959) Cost for federal income tax purposes $584,385,964 T) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. U) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 59.1% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $947 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $336, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 52 Putnam VT Div ersified Income Fund 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $632,310,964 and $733,617,485, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $3,066,250 and $3,068,125, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the beginning of the reporting period USD 827,199,480 $45,853,125 CHF 43,100,000 $44,971 Options opened USD 1,129,009,015 40,155,275 CHF 43,100,000 49,141 Options exercised USD (779,729,463) (32,777,564) CHF — — Options expired USD — — CHF — — Options closed USD (106,340,530) (1,045,038) CHF (64,650,000) (65,181) Written options outstanding at the end of the reporting period USD 1,070,138,502 $52,185,798 CHF 21,550,000 $28,931 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 379,163 $2,805,090 474,040 $3,619,075 4,774,050 $35,812,775 7,273,024 $55,667,442 Shares issued in connection with reinvestment of distributions 2,101,423 15,529,518 3,350,029 24,120,212 4,585,207 33,930,534 7,083,985 51,004,689 2,480,586 18,334,608 3,824,069 27,739,287 9,359,257 69,743,309 14,357,009 106,672,131 Shares repurchased (3,752,195) (27,557,768) (3,697,498) (28,465,572) (11,645,108) (85,906,089) (11,235,206) (85,780,946) Net increase (decrease) Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $1,648,102 Payables $1,173,384 Foreign exchange contracts Receivables 3,077,791 Payables 1,782,842 Equity contracts Investments 13,886 Payables — Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation (depreciation) 86,479,555* appreciation/(depreciation) 160,115,412* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(511,831) $(511,831) Foreign exchange contracts — — (9,322,493) — $(9,322,493) Interest rate contracts 10,131,353 4,519,432 — (245,476) $14,405,309 Total Putnam VT Div ersified Income Fund 5 3 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $348,928 $348,928 Foreign exchange contracts — — — 1,827,407 — $1,827,407 Equity contracts — (7,752) — — — $(7,752) Interest rate contracts (30,464,308) — 3,265,407 — (3,871,115) $(31,070,016) Total † For the reporting period, the transaction volume for warrants was minimal. Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $56,660 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $373,293,575 and $336,312,667, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $481 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $136 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 10 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 54 Putnam VT Div ersified Income Fund About the Trustees Putnam VT Div ersified Income Fund 55 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 56 Putnam VT Div ersified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 5 7 This page intentionally left blank. 58 Putnam VT Div ersified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 59 This page intentionally left blank. 60 Putnam VT Div ersified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Diversified Income Fund 6 1 This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. 272242 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
